Exhibit 10.12

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

 

AWARD/CONTRACT  

1. THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 700)

  RATING   PAGE OF PAGES         1   79

2. CONTRACT (Proc. Inst. Ident.) NO.

N00421-11-C-0030

 

3. EFFECTIVE DATE

08 Apr 2011

 

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

SEE SCHEDULE

5. ISSUED BY   CODE     N00421   6. ADMINISTERED BY (If other than Item 5)  
CODE    S2305A

NAVAL AIR WARFARE CENTER AD (PAX)

CODE 2.5.1.9 - BLDG 441

21983 BUNDY RD

PATUXENT RIVER MD 20670

 

DCMA COMBAT VEHICLES DETROIT

6501 EAST ELEVEN MILE, BLDG 231

ATTN: DCMAG-MD

WARREN MI 48397-5000

7. NAME AND ADDRESS OF CONTRACTOR     (No., street, city, county, state 
and zip code)

ERAPSCO

DAVID JOST

4578 EAST PARK 30 DR

COLUMBIA CITY IN 46725-8869

  

8. DELIVERY

¨ FOB ORIGIN    x  OTHER    (See below)

  

9. DISCOUNT FOR PROMPT PAYMENT

  

10. SUBMIT INVOICES

(4 copies unless otherwise specified)

TO THE ADDRESS

SHOWN IN:

   ITEM CODE 0CCL9   FACILITY CODE           11. SHIP TO/MARK FOR     CODE      
12. PAYMENT WILL BE MADE BY    CODE     HQ0337 See Schedule  

DFAS COLUMBUS CENTER

DFAS-CO/NORTH ENTITLEMENT OPERATIONS

PO BOX 182266

COLUMBUS OH 43218-2266

 

13.AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

¨ 10 U.S.C. 2304(c)(     ) ¨ 41 U.S.C. 253(c)(        )

 

14. ACCOUNTING AND APPROPRIATION DATA

See Schedule

15A. ITEM NO.   15B. SUPPLIES/ SERVICES   15C. QUANTITY    15D. UNIT   
15E. UNIT PRICE    15F. AMOUNT    

 

SEE SCHEDULE

 

                                   15G. TOTAL AMOUNT OF CONTRACT   
$55,481,634.64 16. TABLE OF CONTENTS

(X)    SEC.    DESCRIPTION    PAGE(S)   (X)   SEC.    DESCRIPTION    PAGE(S)
PART I - THE SCHEDULE   PART II - CONTRACT CLAUSES X    A    A SOLICITATION/
CONTRACT FORM    1   X   I    CONTRACT CLAUSES    47 - 77 X    B    SUPPLIES OR
SERVICES AND PRICES/ COSTS    2 -15   PART III - LIST OF DOCUMENTS, EXHIBITS AND
OTHER ATTACHMENTS X    C    DESCRIPTION/ SPECS./ WORK STATEMENT    16 -19   X  
J    LIST OF ATTACHMENTS    78 - 79 X    D    PACKAGING AND MARKING    20 -26  
PART IV - REPRESENTATIONS AND INSTRUCTIONS X    E    INSPECTION AND ACCEPTANCE
   27 -32       K    REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF
OFFERORS      X    F    DELIVERIES OR PERFORMANCE    33 - 40           X    G   
CONTRACT ADMINISTRATION DATA    41 - 44       L    INSTRS., CONDS., AND NOTICES
TO OFFERORS      X    H    SPECIAL CONTRACT REQUIREMENTS    45 - 46       M   
EVALUATION FACTORS FOR AWARD      CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR
18 AS APPLICABLE 17. x CONTRACTOR’S NEGOTIATED AGREEMENT Contractor is required
to sign this document and return copies to issuing office.) Contractor agrees to
furnish and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein. The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award contract, (b)
the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.

(Attachments are listed herein.)

  18. ¨ AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number N00421-10-R-1007-0001

including the additions or changes made by you which additions or changes are
set forth in full above, is hereby accepted as to the items listed above and on
any continuation sheets. This award consummates the contract which consists of
the following documents: (a) the Government's solicitation and your offer, and
(b) this award/contract. No further contractual document is necessary.

19A. NAME AND TITLE OF SIGNER (Type or print)

 

Douglas Randol

  20A. NAME OF CONTRACTING OFFICER


JESSICA T. FLYNN / CONTRACTING OFFICER

TEL: 301 757-2521            EMAIL: jessica.t.flynn@navy.mil

19B. NAME OF CONTRACTOR    19C. DATE SIGNED   20B. UNITED STATES OF AMERICA   
20C. DATE SIGNED                 BY     /s/ Douglas
Randol                                        8-April 2011   BY LOGO
[g225605g59u32.jpg]    08-Apr-2011 (Signature of person authorized to sign)     
  (Signature of Contracting Officer)     

 

AUTHORIZED FOR LOCAL REPRODUCTION

 

Previous edition is usable

  

STANDARD FORM 26 (REV. 4/2008)

 

Prescribed by GSA

FAR (48 CFR) 53.214(a)



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 2 of 82

 

Section B - Supplies or Services and Prices

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0001

        [             ]      Each       $ [             ]    $ [             ] 
  

AN/SSQ-36B Sonobuoy

FFP

with Launcher Container LAU-126/A (including Reliability Inspection Test

Samples). (Mar 2011 - Sept 2011)

NALC: 8W78

NSN: 6655-01-475-9479

FOB: Origin

PURCHASE REQUEST NUMBER: 1300197770

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ]    

ACRN AB

CIN: 130019777000001

  

  

     $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT     
UNIT PRICE     AMOUNT  

0002

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-36B Sonobuoy (Surge)

FFP

with Launcher Container LAU-126/A (including Reliability Inspection Test
Samples). (Opt exercise - Sept 2011)

NALC: 8W78 NSN: 6655-01-475-9479

Final quantity to be determined at time of option exercise based on funding
availability and Government requirements.

FOB: Origin

  

  

   

  

   

  

                           

 

 

       NET AMT      $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 3 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0003

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-36B Sonobuoy (Opt 1)

FFP

with Launcher Container LAU-126/A (including Reliability Inspection Test

Samples). (Oct 2011 - Sept 2012)

NALC: 8W78 NSN: 6655-01-475-9479

Final quantity to be determined at time of option exercise based on funding

availability and Government requirements.

FOB: Origin

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0004

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-36B Sonobuoy (Surge Opt 1)

FFP

with Launcher Container LAU-126/A (including Reliability Inspection Test

Samples). (Opt exercise - Sept 2012)

NALC: 8W78 NSN: 6655-01-475-9479

Final quantity to be determined at time of option exercise based on funding

availability and Government requirements.

FOB: Origin

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 4 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0005

          Each         $ [             ]    

AN/SSQ-53F Sonobuoy

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Mar 2011 - Sept 2011)

NALC: 8W88 NSN: 5845-01-475-9870

 

FOB: Origin

  

  

  

  

  



  

                           

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0005AA

        [             ]      Each       $ [             ]    $ [             ] 
  

AN/SSQ-53F Sonobuoy

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Mar 2011 - Sept 2011)

NALC: 8W88 NSN: 5845-01-475-9870

 

FOB: Destination

PURCHASE REQUEST NUMBER: 1300197770

  

  

  

  

  



  

  

                           

 

 

       NET AMT      $ [             ]    

ACRN AC

CIN: 130019777000002

  

  

     $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 5 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0005AB

        [             ]      Each       $ [             ]    $ [             ] 
  

AN/SSQ-53F Sonobuoy

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Mar 2011 - Sept 2011)

NALC: 8W88 NSN: 5845-01-475-9870

 

FOB: Destination

PURCHASE REQUEST NUMBER: 1300197767

  

  

  

  

  



  

  

                           

 

 

       NET AMT      $ [             ]    

ACRN AD

CIN: 130019776700001

  

  

     $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT     
UNIT PRICE     AMOUNT  

0005AC

        [             ]      Each       $ [             ]    $ [             ] 
  

AN/SSQ-53F Sonobuoy

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Mar 2011 - Sept 2011)

NALC: 8W88 NSN: 5845-01-475-9870

 

FOB: Destination

PURCHASE REQUEST NUMBER: 1300197769

  

  

  

  

  



  

  

                           

 

 

       NET AMT      $ [             ]    

ACRN AE

CIN: 130019776900001

  

  

     $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 6 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0006

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-53F Sonobuoy (Surge)

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Opt exercise - Sept 2011)

NALC: 8W88 NSN: 5845-01-475-9870

Final quantity to be determined at time of option exercise based on funding
availability

and Government requirements.

FOB: Origin

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0007

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-53F Sonobuoy (Opt 1)

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Oct 2011 - Sept 2012)

NALC: 8W88 NSN: 5845-01-475-9870

Final quantity to be determined at time of option exercise based on funding
availability

and Government requirements.

 

FOB: Origin

  

  

  

  

  

  

  



  

                           

 

 

       NET AMT      $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 7 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0008

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-53F Sonobuoy (Surge Opt 1)

FFP

with Launcher container LAU-126/A (including Reliability Inspection Test

Samples). (Ordering Period Oct 2011 - Sept 2012)

NALC: 8W88 NSN: 5845-01-475-9870

Final quantity to be determined at time of option exercise based on funding
availability

and Government requirements.

FOB: Origin

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0009

        [             ]      Each       $ [             ]    $ [             ] 
  

AN/SSQ-62E Sonobuoy

FFP

with LiS02 Battery; including Launcher Container LAU-126/A (w/ Reliability

Inspection Test Samples). (Mar 2011 - Sept 2011)

NALC: 8W86 NSN: 5845-01-581-3976 (Sparton) NSN:5845-01-456-1317 (USSI)

 

FOB: Origin

PURCHASE REQUEST NUMBER: 1300197770

  

  

  

  

  



  

  

                           

 

 

       NET AMT      $ [             ]    

ACRN AA

CIN: 130019777000003

  

  

     $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 8 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0010

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-62E Sonobuoy (Surge)

FFP

with LiS02 Battery; including Launcher Container LAU-126/A (w/ Reliability

Inspection Test Samples). (Opt exercise - Sept 2011)

NALC: 8W86 NSN: 5845-01-581-3976 (Sparton) NSN:5845-01-456-1317 (USSI)

Final quantity to be determined at time of option exercise based on funding

availability and Government requirements.

FOB: Origin

  

  

  

  

  

  

  

  

                           

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0011

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-62E Sonobuoy (Opt 1)

FFP

with LiS02 Battery; including Launcher Container LAU-126/A (w/ Reliability

Inspection Test Samples). (Oct 2011 - Sept 2012)

NALC: 8W86 NSN: 5845-01-581-3976 (Sparton) NSN:5845-01-456-1317 (USSI)

Final quantity to be determined at time of option exercise based on funding

availability and Government requirements.

 

FOB: Origin

  

  

  

  

  

  

  



  

                           

 

 

       NET AMT      $ [             ] 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 9 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY     UNIT      UNIT PRICE     AMOUNT  

0012

        [             ]      Each       $ [             ]    $ [             ] 

OPTION

  

AN/SSQ-62E Sonobuoy (Surge Opt 1)

FFP

with LiS02 Battery; including Launcher Container LAU-126/A (w/ Reliability
Inspection Test Samples). (Opt exercise - Sept 2012)

NALC: 8W86 NSN: 5845-01-581-3976 (Sparton) NSN:5845-01-456-1317 (USSI) Final
quantity to be determined at time of option exercise based on funding
availability and Government requirements.

 

FOB: Origin

  

  

   

   



  

                   

 

 

       NET AMT      $ [             ]  ITEM NO    SUPPLIES/SERVICES    QUANTITY
    UNIT      UNIT PRICE     AMOUNT  

0013

             $ 0.00      

Reserved

FFP

FOB: Origin

  

  

  

                   

 

 

       NET AMT      $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 10 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE    AMOUNT  

0014

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT   
UNIT PRICE    AMOUNT  

0015

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT   
UNIT PRICE    AMOUNT  

0016

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 11 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE    AMOUNT  

0017

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT   
UNIT PRICE    AMOUNT  

0018

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 12 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE    AMOUNT  

0019

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT   
UNIT PRICE    AMOUNT  

0020

               $ 0.00      

Reserved

FFP

 

FOB: Origin

                       

 

 

     NET AMT    $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 13 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE    AMOUNT  

0021

               $ 0.00      

Reserved

FFP

FOB: Origin

                       

 

 

     NET AMT    $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT   
UNIT PRICE    AMOUNT  

0022

               $ 0.00      

Reserved

FFP

 

FOB: Origin

                       

 

 

     NET AMT    $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 14 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT    UNIT PRICE      AMOUNT  

0023

               $ 0.00      

Reserved

FFP

FOB: Origin

  

  

  

                       

 

 

       NET AMT       $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT
   UNIT PRICE      AMOUNT  

0024

               $ 0.00      

Reserved

FFP

FOB: Origin

  

  

  

                       

 

 

       NET AMT       $ 0.00    ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT
   UNIT PRICE      AMOUNT  

0025

               $ 0.00      

Reserved

FFP

FOB: Origin

  

  

  

                       

 

 

       NET AMT       $ 0.00   

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 15 of 82

 

ITEM NO    SUPPLIES/SERVICES    QUANTITY    UNIT      UNIT PRICE    AMOUNT  

0026

           Lot            NSP      

CDRLS

FFP

for CLINs 0001 - 0025

FOB: Destination

                       

 

 

     NET AMT    $ 0.00   

CLAUSES INCORPORATED BY FULL TEXT

5252.204-9501    NATIONAL STOCK NUMBERS (NAVAIR)(MAR 2007)

(a) This clause applies to supplies that are stock numbered under Federal
Catalog System procedures.

(b) Unless otherwise authorized by the Contracting Officer, in writing, the
Contractor shall not deliver any supplies until the supplies have been marked
with a National Stock Number. All available National Stock Numbers will be
furnished by the Government. If National Stock Numbers are not furnished by the
Government in time to meet the delivery schedule for the supplies, the
Contractor may present the supplies that are scheduled for delivery to the
Contracting Officer for acceptance. The Contracting Officer may accept such
supplies without National Stock Numbers and the Government will pay the
Contractor, provided that title to the supplies is vested in the Government.

(c) The term “Federal Stock Number” (FSN), which may be referred to in the
specifications of this contract or elsewhere in this contract, shall mean
“National Stock Number” (NSN), and the term “Federal Item Identification
Number”, wherever it appears, shall mean “National Item Identification Number”.

(As used in the foregoing clause, the term “Contracting Officer” shall mean the
“Administrative Contracting Officer” (ACO) with respect to provisioned items and
other supplies ordered by the ACO.)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 16 of 82

 

Section C - Descriptions and Specifications

DESCRIPTIONS AND SPECS

C.1     AN/SSQ Production Scope and Specifications (CLINs 0001- 0012)

The contractor shall deliver qualified AN/SSQ-36B, 53F, and 62E sonobuoys in
accordance with the requirements set forth in the Production Sonobuoy
Specification (PSS) (Attachment 1-9) as referenced in Section J.

C.1.1 ADDITIONAL SPECIFICATION FOR CLIN 0013

The Government hereby incorporates and makes a part of this solicitation the GPS
Sonobuoy Requirement for Analog VHF Uplink as referenced in Section J with the
same force and effect as if it had been set out in full text.

The following exceptions apply to the PSS for the Sparton AN/SSQ-62E
configuration (SSQ-62E lots 50-100):

PSS Paragraph 3.3.3.9.3 Multiplexing, c. Phase Pilot:

Deviate to allow an additional 2 dB to the maximum test limit used during
production lot testing at shallow depths (50 ft. and 90 ft.).

PSS paragraph 3.5.1.7 Phase tracking (Table XXXIV).

Deviate to allow three of the four sonar channels exceed the measurement
requirements for O/D Phase tracking by up to 10 degrees over the current limits
at frequencies at or above 200 Hz from the center frequency of the sonar
channel.

C.1.2 ADDITIONAL SPECIFICATION FOR CLINS 0023 through 0025 - The 53F attenuated
sonobuoy shall reproduce transient signals as well as sinusoidal signals. The
reproduced signal shall contain no artifacts other than simple harmonic and
inter modulation products of acoustic signals. Change PSS Table XXX Acoustic
Sensitivity 53F Cal. Omni RMS Sound Pressure Level (SPL) above 1 µPa from 116 ±
2 dB to:

CLIN 0023 - For 20 dB attenuation – 136 ± 2 dB

CLIN 0024 - For 40 dB attenuation – 156 ± 2 dB

CLIN 0025 - For 60 dB attenuation – 176 ± 2.5 dB

Change PSS Figure 11E by adding:

CLIN 0023 - 21 dB to all the SPL numbers

CLIN 0024 - 41 dB to all the SPL numbers

CLIN 0025 - 62 dB to all the SPL numbers

C.1.3 Other Applicable Documents (Applicable to CLINS 0001 through 0019, 0023
through 0025)

The following documents are mandatory to the extent referenced herein:

 

PMA-264 Documents

  

Date

  

Subject/Title

PMA264-CMP REV-, CHG 0

   July 2009   

AIR Antisubmarine Warfare (ASW)

Configuration Management Plan

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 17 of 82

 

NAWCAD Test Procedures

  

Date

  

Subject/Title

4.5.14-SOP-004 REV E, CHG 0 *

   01OCT08   

Standard Operating Procedure (SOP) for

Laboratory & Ocean Testing of Sonobuoys,

Sonobuoy Launcher Containers (SLCs) and

Associated Packaging

4.5.14-SOP-005 REV A, CHG 2 *

   01SEP09    Open Ocean Test Defect Criteria

NAC-SPD-21 *

   31 May 1989   

SKIP-LOT Sampling Plan for Production

Sonobuoy Contracts Applicable Navy

Hazard Classification Documents

 

* Note: The Government maintains the right to test sonobuoys and/or SLCs in any
manner suitable to verify specification compliance, including, but not limited
to, the stated test procedures. Therefore, the stated test procedures may be
modified unilaterally by the Government as necessary to verify specification
compliance.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 18 of 82

 

Other Documents

  

Subject/Title

NAVSEA Drawing 7375874 No Rev.

   Base, Bayonet

NAVAIR Drawing 1458AS202 Rev. C

   Container assembly, sonobuoy, unsealed, CNU/239E

NAVAIR DL 1458AS202 No Rev.

   Data List for Drawing 1458AS202

NAVSEA DL 7375860 No Rev.

   Data List 36 and 48 Unit Pallet Assembly

NAVSEA Drawings 7375861 – 7375876 No Rev.

   36 and 48 Unit Pallet Assembly

NAVAIR Drawing 3065AS100 Rev. A

   ‘A’ Size Store Launch Container

*(see Note) MIL-STD-464 dated 18MAR1997

   Electromagnetic Environmental Effects

**(see Note) MIL-STD-464A dated 19DEC2002

   Electromagnetic Environmental Effects Requirements for Systems

NAVSEA S9310-AQ-SAF-010 dated 14JUL03

   Technical Manual for Batteries, Navy Lithium Safety Program Responsibilities
and Procedures

ASTM D3953

   Standard Specification for Strapping, Flat Steel and Seals

Note:

 

* Applicable for current production (as referenced in PSS Appendix F dated
01 October 2008)

** Applicable if certified HERO design is changed through Contractor Initiated
ECP (as referenced in PSS Appendix F dated 01 October 2008)

 

C.2 CONTRACTOR-INITIATED CHANGES TO APPROVED SONOBUOYS CONFIGURATIONS

(Applicable to all CLINS)

All contractor-initiated proposed changes to an approved sonobuoy configuration
require Government approval In Accordance With (IAW) the Air Antisubmarine
Warfare (ASW) Configuration Management Plan (Attachment 17) as referenced in
Section J. Any costs associated with contractor initiated changes to sonobuoy
configuration will not be reimbursed by the Government.

 

C.3 CONTRACTOR-INITIATED ENGINEERING TESTS REQUIRING OCEAN TESTING

(Applicable to CLINS 0001 through 0012, 0014 through 0019)

The Navy will provide engineering test support services to the contractor for
tests requiring the use of specialized government test facilities to the
contractor for conducting verification of corrective action for deficient
sonobuoy reliability or performance or for verification of performance. These
services will be made available throughout the period of performance of this
contract. The contractor shall request such tests in writing via the contacting
officer by submitting an engineering test plan IAW CDRL A002. The government
reserves the right to disapprove test plans considered by the government to be
unnecessary or outside the scope of this contract. All engineering test days
requested are subject to test schedule/range availability and are at the
contracting officer’s discretion. Any site other than San Clemente Island (SCI)
is at the contracting officer’s discretion.

 

C.4 Reserved

 

C.5 MEETINGS (Applicable to CLINs 0001, 0003, 0005, 0007, 0009, and 0011)

One copy of each presentation shall be provided on a CD in MS Office format or
Adobe presentation PDF format at the specified meeting/review. In the event the
meeting/event is not held, the presentation shall be provided on the date the
meeting/review is scheduled.

 

C.5.1 Kick-off Meeting

The contractor shall be responsible for scheduling and hosting a Kick-Off
meeting. The contractor shall conduct the meeting in accordance with the PSS and
Appendix D. Successful completion of the Kick-Off Meeting is contingent

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 19 of 82

 

on resolution of all contractor action items from the meeting which shall be
documented in list format with appropriate signatures signifying concurrence by
both the technical point of contact and the Contracting Officer.

C.5.2 Production Readiness Review

The contractor shall schedule and conduct a Production Readiness Review in
accordance with the PSS and Appendix D. Problems identified during the review
shall be documented and corrected in accordance with the PSS and Appendix D.

 

C.6 TEST FIXTURES (Applicable to all CLINs)

The contractor shall supply any cabling, tools or special test fixtures
necessary to perform any testing. The contractor shall update or replace this
equipment, as needed, throughout the contract to replace worn cables or for
electrical changes as a result of approved design modifications. The cost for
all test fixtures shall be included in the unit price of all applicable CLINs.

Delivery of test fixtures shall be concurrent with test units. The items
supplied shall become property of the Government.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 20 of 82

 

Section D - Packaging and Marking

PACKAGING REQUIREMENTS

 

D.1 PACKAGING

D.1.1 Packaging For Q-36B and Q-53F Units (CLINs 0001 – 0008, and 0023 - 0025)

The contractor shall package the deliverables for shipping in accordance with
the following:

(a) 48 sonobuoys in Sonobuoy Launcher Container (SLCs) (per Section D.1.6) shall
be packaged in the 48 Unit Bayonet Base Pallet in accordance with NAVSEA DL
7375860 and associated Drawings 7375861 through 7375876 with the following
exception: All steel strapping shall be new (unused) material in accordance with
ASTM D3953, Flat, Type 1, Finish B - Grade 1 (heavy coating). The size of the
strapping used for securing the top cap to the pallet base shall be .75 inch
wide and 0.031 inch thick. The size of the strapping used for securing the side
panels and for the rails on the top cap and pallet base shall be .75 inch wide
and 0.020 inch thick. All seals used to join the ends of steel strapping shall
be in accordance with ASTM D3953, class R or H, Finish B- Grade 1, Style I, II,
III, or IV. The style of seal used shall be selected for compatibility with the
tensioning and sealing tools being used.

(b) For partial pallets of less than 32 units on a 48 unit pallet the contractor
may use CNU-239/E shipping containers, palletized in accordance with the PSS and
Appendix G with the exception that all steel strapping shall be new (unused)
material in accordance with ASTM D3953, Flat, Type 1, Finish B - Grade 1 (heavy
coating). The size of the strapping used for securing the top cap to the pallet
base shall be .75 inch wide and 0.031 inch thick. The size of the strapping used
for securing the side panels and for the rails on the top cap and pallet base
shall be .75 inch wide and 0.020 inch thick. All seals used to join the ends of
steel strapping shall be in accordance with ASTM D3953, class R or H, Finish B -
Grade 1, Style I, II, III, or IV. The style of seal used shall be selected for
compatibility with the tensioning and sealing tools being used.

D.1.2 Packaging For Reliability Test Samples (CLINs 0001-0008 test samples)

The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:

1. 36 or 48 bayonet base pallets in accordance with NAVSEA DL 7375860 and
associated Drawings 7375861 through 7375876 with the following exception: All
steel strapping shall be new (unused) material in accordance with ASTM D3953,
Flat, Type 1, Finish B - Grade 1 (heavy coating). The size of the strapping used
for securing the top cap to the pallet base shall be .75 inch wide and 0.031
inch thick. The size of the strapping used for securing the side panels and for
the rails on the top cap and pallet base shall be .75 inch wide and 0.020 inch
thick. All seals used to join the ends of steel strapping shall be in accordance
with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II, III, or IV. The
style of seal used shall be selected for compatibility with the tensioning and
sealing tools being used.

For AN/SSQ-53 test samples using the 36-unit pallet, the pallet deck may be 1/2
inch thick solid plywood (versus 3/4 inch) and the pallet cap may be 3/8 inch
thick plywood (versus 3/4 inch)

2. CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material in accordance
with ASTM D3953, Flat, Type 1, Finish B - Grade 1 (heavy coating). The size of
the strapping used for securing the top cap to the pallet base shall be .75 inch
wide and 0.031 inch thick. The size of the strapping used for securing the sides
and for the rails on the top cap and pallet base shall be .75 inch wide and
0.020 inch thick. All seals used to join the ends of steel strapping shall be in
accordance with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II, III,
or IV. The style of seal used shall be selected for compatibility with the
tensioning and sealing tools being used.

3. Packaging as approved by the local Government QAR. Any non-standard method of
packaging involving more than one unit shall use steel strapping (new) material
in accordance with ASTM D3953, Flat, Type 1, Finish B -

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 21 of 82

 

Grade 1 (heavy coating). The size of the strapping shall be .75 inch wide and
0.020 inch thick. All seals used to join the ends of steel strapping shall be in
accordance with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II, III,
or IV. The style of seal used shall be selected for compatibility with the
tensioning and sealing tools being used.

D.1.3 Packaging For Q-62E Units (CLIN 0009 – 0012)

The contractor shall package the deliverables for shipping in accordance with
the following:

(a) 36 AN/SSQ-62E sonobuoys in the LAU-126/A SLCs (per D.1.6) shall be packaged
in bayonet base pallets in accordance with NAVSEA DL 7375860 and associated
Drawings 7375861 through 7375876 with the following exception: All steel
strapping shall be new (unused) material in accordance with ASTM D3953, Flat,
Type 1, Finish B - Grade 1 (heavy coating). The size of the strapping used for
securing the top cap to the pallet base shall be .75 inch wide and 0.031 inch
thick. The size of the strapping used for securing the side panels and for the
rails on the top cap and pallet base shall be .75 inch wide and 0.020 inch
thick. All seals used to join the ends of steel strapping shall be in accordance
with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II, III, or IV. The
style of seal used shall be selected for compatibility with the tensioning and
sealing tools being used.

(b) The contractor shall stack pallets no higher than three. The sonobuoy
manufacturer may procure the bayonet base part (NAVSEA 7375874) from either
Tri-City Plastics, Midland, MI or Precision Plastics, Columbia City, IN. Both
these contractors have access to the Government owned tooling for that part.

D.1.4 Packaging For Reliability Test Samples (CLIN 0009 -0012)

The contractor shall package the test samples (sonobuoys in SLCs) in one of the
following:

(1) 36 unit bayonet base pallets in accordance with NAVSEA DL 7375860 and
associated Drawings 7375861 through 7375876 with the following exception: All
steel strapping shall be new (unused) material in accordance with ASTM D3953,
Flat, Type 1, Finish B - Grade 1 (heavy coating). The size of the strapping used
for securing the top cap to the pallet base shall be .75 inch wide and 0.031
inch thick. The size of the strapping used for securing the side panels and for
the rails on the top cap and pallet base shall be .75 inch wide and 0.020 inch
thick. All seals used to join the ends of steel strapping shall be in accordance
with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II, III, or IV. The
style of seal used shall be selected for compatibility with the tensioning and
sealing tools being used.

(2) CNU-239/E shipping containers and palletized in accordance with the PSS and
Appendix G. All steel strapping shall be new (unused) material in accordance
with ASTM D3953, Flat, Type 1, Finish B - Grade 1 (heavy coating). The size of
the strapping used for securing the top cap to the pallet base shall be .75 inch
wide and 0.031 inch thick. The size of the strapping used for securing the side
panels and for the rails on the top cap and pallet base shall be .75 inch wide
and 0.020 inch thick. All seals used to join the ends of steel strapping shall
be in accordance with ASTM D3953, class R or H, Finish B- Grade 1, Style I, II,
III, or IV. The style of seal used shall be selected for compatibility with the
tensioning and sealing tools being used.

(3) Packaging as approved by the local Government QAR. QAR may authorize
non-standard method of packaging involving more than one unit shall use steel
strapping (new) material in accordance with ASTM D3953, Flat, Type 1, Finish B -
Grade 1 (heavy coating). The size of the strapping used shall be .75 inch wide
and 0.020 inch thick. All seals used to join the ends of steel strapping shall
be in accordance with ASTM D3953, class R or H, Finish B - Grade 1, Style I, II,
III, or IV. The style of seal used shall be selected for compatibility with the
tensioning and sealing tools being used.

D.1.5 Reserved

D.1.6 Sonobuoy Launcher Container Requirements

The SLC shall be manufactured in accordance with the following:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 22 of 82

 

a. The PSS and Appendix A replaces MIL-L-81745B.

b. NAVAIR Drawing 3065AS100 with the following changes:

(1) Change MIL-L-81745B to the PSS and Appendix A.

(2) Delete reference to DOD STD 100

(3) Delete reference to MIL-STD 210. Actual temperature requirements are
provided in the PSS and Appendix A.

D.1.7 Gray Overpack (if required)

The gray overpack (CNU-239/E) where specified shall be in accordance with NAVAIR
DL 1458AS202 and DRAWING 1458AS202 and associated drawings, with the following
changes:

(a) Delete all references to MIL-D-3464; replace with; “that meet the physical
inspection and environmental test requirements of NAWCAD, Crane ETP
4.5.14-SOP-004 .”

(b) Delete all references to MIL-T-43036; replace with ASTM D5330 Type 4

(c) Delete all references to MIL-STD-105; replace with; “The sample shall be
inspected for piece part construction, assembly and marking.

(d) Delete all references to MIL-STD-480; replace with the PSS and Appendix D.

(e) Delete all references to SPD-15 and replace with PSS Appendix C.

D.1.8 Packaging For Data (CLIN 0026)

The contractor shall package the Data required by the CDRL DD Form 1423 in
accordance with contractor standard procedures, to assure safe delivery at
destination.

 

D.2 MARKING

D.2.1 Marking for AN/SSQ-53F (Applicable to CLINs 0005-0008, 0013, 0015, and
0017)

Each AN/SSQ-53F sonobuoy shall be serialized by contract year, manufacturer, lot
number, and unit. The serial number shall be unique for each sonobuoy delivered
under the contract.

D.2.1.1 Marking For Fleet Units And Reliability Test Samples (Applicable to
CLINs 0001 through 0012)

The nomenclature for this sonobuoy shall be AN/SSQ-36B, 53F or 62E as
applicable. The abbreviated nomenclature shall be Q-36B, 53F, or 62E as
applicable. The contractor shall use this nomenclature as required below.

D.2.1.2 Sonobuoy, Sonobuoy Launcher Container, and CNU-239 (Gray Overpack)

The contractor shall mark the sonobuoy, Sonobuoy Launcher Container (SLC), and
CNU-239 shipping container in accordance with the PSS and Appendix C.

D.2.1.3 Pallet Marking Instructions

The contractor shall mark the pallet in accordance with the PSS and Appendix C
and NAVAIR 5252.247-9517

D.2.1.4 Additional Marking Instructions For AN/SSQ-53F Sonobuoys CLINs 0013 and
0023 through 0025.

The sonobuoy, SLC, and pallet shall be marked as directed by paragraphs D.2.1.1
and D.2.1.2 with the following exceptions:

The sonobuoy, SLC and pallet marking shall not contain the nomenclature, NSN,
NALC or barcodes of a production sonobuoy. If the sonobuoy is a modified unit;
the existing marking and barcodes shall be deleted or permanently covered.

For CLIN 0013 The nomenclature shall be Q-53F DIFAR GPS.

For CLIN 0023 The nomenclature shall be Q-53F 20dB ATTEN

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 23 of 82

 

For CLIN 0024 The nomenclature shall be Q-53F 40dB ATTEN

For CLIN 0025 The nomenclature shall be Q-53F 60dB ATTEN

D.2.2 Marking for Data

The contractor shall mark Data in accordance with the Contract Data Requirements
Lists (CDRLs).

CLAUSES INCORPORATED BY FULL TEXT

5252.223-9502 HAZARDOUS MATERIAL (NAVAIR)(APR 2009) -

(a) Packaging, Packing, Marking, Labeling and Certification of Hazardous
materials for shipment by any mode or combination of transportation modes shall
be prepared (properly classed, described, packaged, marked, labeled, transport
vehicle placarded, etc.) for shipment in accordance with MIL-STD-129 and Title
49 Code of Federal Regulations (CFR), Part 100-199 as applicable. In the event
of any contradictions between the documents, 49 CFR shall govern or the
applicable modal transport regulation.

(b) In the event of a conflict between specific requirements in the contract or
order and existing applicable modal transport regulations, the regulations shall
take precedence. Under no circumstances shall the contractor knowingly use
materials, markings or procedures that are not in accordance with laws and
regulations applicable to the mode of transportation employed.

(c) To ascertain which Department of Defense, or local installation regulations,
concerning hazardous materials may have impact on this contract, the contractor
should contact: David Seevers, 22347 Cedar Point Road, Building 2185, Patuxent
River, MD 20670-1161, Phone: (301) 342-2079.

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9503 MARKING OF WARRANTED ITEMS (NAVAIR) (OCT 2005)

(a) Each item covered by a warranty shall be stamped or marked in accordance
with MIL-STD-129, Marking for Shipment and Storage, and MIL-STD-130,
Identification Marking of U.S. Military Property, current at the date of award.
Where this is impracticable, written notice shall be attached to or furnished
with the warranted item.

(b) Each item covered by a warranty shall have a written notice attached to or
furnished with the warranted item, and marked with the following:

(1) National stock number or manufacturer’s part number.

(2) Serial number or other item identifier (if the warranty applies to uniquely
identified items).

(3) Contract number.

(4) Indication that a warranty applies.

(5) Manufacturer or entity (if other than the contractor) providing the
warranty.

(6) Date or time when the warranty expires.

(7) Indication of whether or not attempted on-site repair by Government
personnel will void the warranty.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 24 of 82

 

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9507 PACKAGING AND MARKING OF REPORTS (NAVAIR) (OCT 2005)

(a) All unclassified data shall be prepared for shipment in accordance with best
commercial practice. Classified reports, data and documentation, if any, shall
be prepared for shipment in accordance with the National Industry Security
Program Operating Manual, DoD 5220.22-M.

(b) The contractor shall prominently display on the cover of each report the
following information:

(1) Name and business address of contractor.

(2) Contract Number/Delivery/Task order number.

(3) Contract/Delivery/Task order dollar amount.

(4) Whether the contract was competitively or non-competitively awarded.

(5) Name of sponsoring individual.

(6) Name and address of requiring activity.

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9508 PROHIBITED PACKING MATERIALS (NAVAIR) (JUN 1998)

The use of asbestos, excelsior, newspaper or shredded paper (all types including
waxed paper, computer paper and similar hydroscopic or non-neutral material) is
prohibited. In addition, loose fill polystyrene is prohibited for shipboard use.

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9509 PRESERVATION, PACKAGING, PACKING AND MARKING (NAVAIR)(JUL 1998)

(a) Preservation, packaging and packing shall conform to prevailing industry
standards for the type of commodity purchased under this contract.

(b) All packages will be clearly marked with applicable contract number/delivery
order number, and will contain appropriate packing slip. All deliveries will be
marked for and/or consigned as follows:

IAW PSS Appendix C

(c) In the event of any discrepancy in material shipped (overage, technical
rejection, damage), the contractor shall, immediately upon request of the
Contracting Officer, furnish disposition instructions. Normally, such
disposition instruction shall be a properly completed Commercial Bill of Lading,
which includes, but is not limited to, the mode of shipment, routing, special
handling, and so forth.

(d) If the contractor is required to install equipment upon delivery, then the
contractor shall inform the Government of the date of shipment from the
contractor’s facilities and the anticipated date of arrival at the site. This
report shall be made no later than the actual date that the shipment is made
from the contractor’s facilities. The report may be made by facsimile or e-mail,
to the point of contact listed in Section G. All transportation, rigging,

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 25 of 82

 

drayage, packing, unpacking, and handling necessary to accomplish the
installation shall be the responsibility of the contractor.

CLAUSES INCORPORATED BY FULL TEXT

5252.247- 9510 PRESERVATION, PACKAGING, PACKING AND MARKING FOR FOREIGN MILITARY
SALES (FMS) REQUIREMENTS (NAVAIR)(OCT 2005)

(a) Unless specified elsewhere in the contract, packing and packaging shall
comply with MIL-STD-129 and other applicable DoD regulations. Packing and
packaging materials shall provide protection from abuse during handling and from
environmental, magnetic, and electrical damage during handling and subsequent
future storage, possibly under less than desirable conditions.

(b) Marking: All unit and exterior containers/packs shall as a minimum be marked
as follows:

(1) FMS Case Number.

(2) Part Number (with CAGE Code).

(3) For - the organization/address the material is shipped to.

(4) The applicable MILSTRIP number (identified separately for each line item of
the contract/delivery order)

(5) Project Code number.

(6) Project Directive Line Item (PDLI) Number.

(7) Requisition Serial Number (RSN).

(8) Quantity.

(9) From - the contractor’s address shipped from.

(10) Ship to - the shipping address provided in the contract.

(11) Transportation Priority

(12) Required Delivery Date

(c) The contractor shall affix labels to the outside of each external pack
warning all handlers that fragile, delicate, etc., equipment is contained within
and to warn against particular improper handling and storage
procedures/conditions as may be applicable to the item(s) ordered.

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9514 TECHNICAL DATA PACKING INSTRUCTIONS (NAVAIR) (SEP 1999)

Technical Data and Information shall be packed and packaged for domestic
shipment in accordance with best commercial practices. The package or envelope
should be clearly marked with any special markings specified in this contract
(or delivery/task order), e.g., Contract Number, CLIN, Device No., and document
title must be on the outside of the package. Classified reports, data and
documentation, if applicable, shall be prepared for shipment in accordance with
Defense Industrial Manual for Safeguarding Classified Information, DoD 5220.22M.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 26 of 82

 

CLAUSES INCORPORATED BY FULL TEXT

5252.247- 9517 PACKAGING REQUIREMENTS FOR SHIPMENTS CONTAINING NON-MANUFACTURED
WOOD PACKING MATERIALS (NAVAIR) (FEB 2002)

All non-manufactured, wooden pallets, reels, or containers shipped or used for
shipment under this contract shall be heat treated and marked in accordance with
the American Lumber Standards Committee, Incorporated Non-Manufactured Wood
Packing Policy and Non-Manufactured Wood Packing Enforcement Regulations, both
dated 30 May 2001.

CLAUSES INCORPORATED BY FULL TEXT

5252.247-9520 PRESERVATION, PACKAGING, AND PACKING (NAVAIR)(OCT 2005)

(a) The contractor shall preserve, pack and package items procured for system
stock, overseas destinations or ships at sea, in accordance with the
MIL-STD-2073-1 Level A requirements delineated in the schedule or elsewhere in
the contract or order. If specific requirements are not included in the contract
or order, the contractor shall preserve and package in accordance with
previously approved level A requirements, within the technical parameters
contained in MIL-STD-2073-1. Preservation and packing materials shall be fire
retardant/non-combustible as prescribed in the specific packaging requirements
in the contract or order, and to the maximum extent practicable.

(b) If the packaging materials specified in the contract or order are not fire
retardant, and fire retardant varieties are included in commodity specifications
for these materials, the contractor shall use fire retardant varieties. Fire
retardant packaging materials are not required for items not used aboard ship.
The use of plastic packaging materials is prohibited unless prescribed in
specific packaging requirements in the contract or order, or unless required to
adequately protect the item from damage

(c) For items procured for installation/immediate use, the contractor shall
preserve and package in accordance with the Level C requirements of
MIL-STD-2073-1. Packing for shipment (i.e., shipping container) shall be in
accordance with MIL-STD-2073-1, Level A, for overseas surface shipments that are
not containerized and all deliveries to ships at sea; Level B for all remaining
overseas shipments; Level C or domestic shipments of items consumed at first
destination. Fire retardant materials are not required in packing (i.e.,
shipping container) operations. All units, intermediate and shipping containers,
shall be marked in accordance with MIL-STD-129. The use of shredded paper,
excelsior, polystyrene and other loose-fill materials as a cushion is prohibited
in all packaging and packing operation

(d) In accordance with 29 CFR, the contractor shall ensure that the following
caution label is placed on all unit, intermediate and shipping containers for
all items containing asbestos in a form that can be inhaled:

CAUTION

CONTAINS ASBESTOS FIBERS

AVOID CREATING DUST

BREATHING ASBESTOS DUST MAY CAUSE SERIOUS BODILY HARM

(e) All items containing asbestos in a form that can be inhaled shall be
packaged in sealed, impermeable bags or other impermeable containers, as
required by 29 CFR.

NOTE TO SUPPLIERS: If the supplies to be furnished on this document require the
asbestos caution label described above, the contractor shall notify the contract
administrator indicated in the schedule prior to shipment.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 27 of 82

 

Section E - Inspection and Acceptance

ACCEPTANCE

 

E.1 ACCEPTANCE

E.1.1 Sample Plans

The Government will test and accept production sonobuoys and SLCs in lots, as
defined below. Prior to Government sampling, the contractor shall completely
assemble all units for each lot. The test sample will be subjected to Government
acceptance tests in accordance with test procedures as outlined in Section
C.1.3.

If requested by the contractor and deemed advantageous to the Government, the
Contracting Officer may permit other lot sizes, sample sizes, and acceptance
limits. The Government maintains the right to test sonobuoys and/or SLCs to the
service conditions identified within the specifications and/or drawings.
Sonobuoys and/or SLCs subjected to any test or service condition identified
within the specifications and/or drawings meet the contractual reliability
metrics after undergoing Reliability Inspection testing identified in paragraph
E.1.3.

E.1.2 Lot Sizes and Accept/Reject Criteria (CLINs 0001- 0012 where applicable)

Production Lot sizes shall be as follows:

 

  •  

For the Q-36B - All Lot sizes shall be 1,280 each, except the last two Lots to
be delivered shall be between 608 and 1,904 each. All Lots to be delivered,
except the last Lot, shall result in full pallets (i.e. 48 each per pallet)

 

  •  

For the Q-53F - All Lot sizes shall be 1,664 each, except the last two Lots to
be delivered shall be between 800 and 1,664 each. All Lots to be delivered,
except the last Lot, shall result in full pallets (i.e. 48 each per pallet)

 

  •  

For the Q-62E - All Lot sizes shall be 1,292 each, except the last two Lots to
be delivered shall be between 644 and 1,868 each. All Lots to be delivered,
except the last Lot, shall result in full pallets (i.e. 36 each per pallet)

E.1.2.1 Q-36B Accept/Reject Criteria (CLINS 0001 – 0004)

Thirty-two (32) of the units from each Lot shall constitute the Lot sample.
Acceptance of all lots will be based on the following limits for defective units
from the 32-unit test sample:

For the sonobuoy and SLC separately, there shall be: no critical defects; and 5
or less major defects and 7 or less combined major and minor defects total for
the 32-unit sample in accordance with 4.5.14-SOP-005 REV A, CHG2 dated
01 September 2009 (Attachment 12).

E.1.2.2 Q-53F/Q-62E Accept/Reject Criteria (CLINS 0005 – 0012)

Thirty-two (32) of the units from each Lot shall constitute the Lot sample.
Acceptance of all lots will be based on the following limits for defective units
from the 32-unit test sample:

For the sonobuoy and SLC separately, there shall be: no critical defects; and 3
or less major defects and 5 or less combined major and minor defects total for
the 32-unit sample in accordance with 4.5.14-SOP-005 REV A, CHG2 dated
01 September 2009 (Attachment 12).

NOTE: THE GOVERNMENT WILL ESTABLISH LOT SIZES AWARDED BASED ON THE ABOVE
GUIDELINES AT TIME OF CONTRACT AWARD.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 28 of 82

 

E.1.3 Lot sizes for CLINs 0013 – 0019, and 0023-0025 will be determined at time
of option exercise.

E.1.3.1 Reliability Inspection including Air Drop Test

The Government may conduct reliability inspection as an open ocean environment
air drop. The Government will conduct inspection testing using 4.5.14-SOP-004
and 4.5.14-SOP-005. No more than two test sites will be used to perform
reliability inspection on a lot sample. The total number of defective units
observed at the test site(s) will be used to determine lot acceptability.
4.5.14-SOP-004 and 4.5.14-SOP-005 are used for defect criteria and
classification. The contractor may delay mating the sonobuoys to SLC’s on the
balance of the production lot, until it receives final acceptance from the
Contracting Officer.

The Government may conduct testing at an alternate site such as a Naval
Laboratory or Government test range. The Contracting Officer will provide the
contractor with 3 calendar days advance notice when an alternate site is being
used.

E.1.3.2 Lot Sample Submission

The lot sample shall be submitted for reliability inspection with a DD Form 1222
(Request for and Results of Tests). The Government has forty-five (45) days,
from the date a lot sample is submitted, to notify the local Government QAR of
the test results. Date of submission is the date the DD Form 1222 is signed by
the local Government QAR. If test results are not provided within this period,
the lot and the lot sample will be accepted. The forty-five (45) day limit does
not apply should the Government be unable to test due to Acts of God or Acts of
War.

At the Contracting Officer’s discretion, the 45-day time limit will be changed
to 60 days if the contractor does not provide the information required by the
RDD of CDRL A00B.

E.1.4 Interruption of Reliability Inspection

After submittal of the lot sample, the contractor may request an interruption of
the reliability inspection process through one of the following actions. The
contractor shall notify the local Government Quality Assurance Representative
(QAR) when they request termination or withdrawal.

(a) Termination of Inspection/Test in Progress. The contractor may request
termination of inspections already in process. The Contracting Officer or the
authorized Government representative may then terminate the test if it is
advantageous to the Government. If no defects are identified during the
inspections prior to air launch or air launch tests have not begun, the sample
under examination will be reported as “withdrawn” and processed as indicated
below, otherwise, it will be rejected. The test report will detail the results
of the inspections and tests performed. Section B of the DD Form 1222 will be
completed, detailing the termination.

(b) Withdrawal of a Production Lot Sample Prior to Initiation of the Test
Process

(1) Lot Sample Returned to Contractor. The contractor may request withdrawal of
the lot sample and its return to the contractor at the contractor’s expense. The
Contracting Officer will authorize the withdrawal and return of the lot sample
to the contractor via a DD Form 1149 on a commercial bill of lading. Section B
of the DD Form 1222 will be completed, detailing the withdrawal. The lot shall
then be resubmitted.

(2) Lot Sample Held at Test Site. The contractor may request withdrawal of the
lot sample and its storage at the receiving warehouse. The Contracting Officer
will authorize the withdrawal and storage of the lot. Section B of the DD Form
1222 will be completed, detailing the withdrawal and noting the date of the
withdrawal request. Subsequently, the contractor may request release of the lot
sample or withdrawal (returned to contractor). The Contracting Officer will
authorize either request. The time a lot is stored (from Contracting Officer
withdrawal until Contracting Officer authorization for release of the lot
sample) shall not count against the forty-five (45) day time limit to pull test
samples in accordance with E.1.3.2 above.

E.1.5 Recovered Lot Sample Units

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 29 of 82

 

Recovered defective units from an accepted lot sample may be returned to the
contractor for failure analysis, at the Government’s expense, via an authorized
DD Form 1149. The Government will pay shipping costs only; the contractor is
responsible for all failure analysis costs. Recovered defective units, as
classified IAW 4.5.14-SOP-004 and 4.5.14-SOP-005, from a rejected lot sample
will be returned to the contractor for failure analysis, at the contractor’s
expense, via an authorized DD Form 1149. If requested by the contractor, 2 or
less recovered non-defective units from a lot sample may be returned to the
contractor for a failure analysis comparison. The units will be returned, at the
contractor’s expense, via an authorized DD Form 1149. The contractor shall not
use material, parts or components from recovered lot samples in production
units.

E.1.6 Lot Rework and Resubmission

A lot which is rejected as a result of reliability inspection shall be reworked
and resubmitted within 60 days after notice of lot rejection. Resubmission of
the performance maintenance unit is not required. The following conditions shall
be met before the lot’s resubmission sample is selected for reliability
inspection:

(a) Failure Analysis Failure analysis for each defective unit shall be performed
by the contractor and the cause or most probable cause for each defect shall be
identified.

(b) Screening Sample. The local Government QAR shall randomly select an 80-unit
screening sample from the remainder of the lot, unless otherwise authorized by
the Procuring Contracting Officer. The sample shall be inspected/tested for each
defect cause or probable cause identified in failure analysis. The screening
sample is not required if the contractor chooses to rework the lot for all
defects.

(c) Rework Procedure. A rework procedure for each defect observed in both the
reliability inspection and the screening sample shall be prepared. Rework
procedures for all other defects found in the screening sample shall be
determined in accordance with the contractor’s Material Review Board (MRB)
procedures.

(d) Rework. The lot shall be reworked conforming to the rework procedure. Units
with defects shall be reworked or replaced in accordance with the procedure. The
contractor shall build up the lot back to the lot size specified in the contract
(including the lot sample).

(e) Resubmission. The procedure for lot submission shall be followed. New lot
samples shall be identified with increasing submission numbers.

(1) Rejected Lots. If a lot is rejected on the fourth submission, the
requirements for a possible resubmission shall be as required by the Contracting
Officer. If only the SLC lot is rejected and the reported defects are air launch
related, then the lot sample shall be resubmitted with sonobuoys or
non-operational replicas (same air descent control system and external
configuration). If the reported SLC defects are not air launch related then the
lot sample may be resubmitted without sonobuoys.

(2) Withdrawal of Lot Sample (returned to contractor). A new sample shall be
drawn along with a new DD Form 1222. The lot sample shall retain its submission
number with a “W” added on when it is resubmitted to designate that it was
previously withdrawn.

(3) Withdrawal of Lot Sample (held at test site). The DD Form 1222 shall be
modified to indicate the resubmission. The lot sample shall retain its
submission number with a “W” added on when it is resubmitted to designate that
it was previously withdrawn.

E.1.7 Waiver of Rework or Resubmission

The contractor may request the Contracting Officer to consider a waiver of a
rejected Lot for rework or resubmission if:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 30 of 82

 

(a) the exact or probable cause for the defects are not found in the screening
sample; or

(b) rework of the entire lot is not considered practical because of the nature
of the defect(s) found in the screening sample and effective corrective action
is identified for future lots; or

(c) the impact of the defects on fleet use is minimal; or

(d) the rework is minor in nature and does not require testing.

This waiver is solely at U.S. Government discretion.

If the Government subsequently grants a waiver, the contractor is not required
to replace the lot sample.

E.1.8 Reclaimed Material

The contractor may use material, parts, or components reclaimed from rejected
lots but not recovered lot test samples, in accordance with procedures approved
by the local Government QAR.

E.1.9 Skip Lots

Skip lot procedures shall be in accordance with SPD-21.

INSPECTION AND ACCEPTANCE TERMS

Supplies/services will be inspected/accepted at:

 

CLIN    INSPECT AT    INSPECT BY    ACCEPT AT    ACCEPT BY 0001    Origin   
Government    Origin    Government 0002    Origin    Government    Origin   
Government 0003    Origin    Government    Origin    Government 0004    Origin
   Government    Origin    Government 0005    Origin    Government    Origin   
Government 0005AA    N/A    N/A    N/A    Government 0005AB    N/A    N/A    N/A
   Government 0005AC    N/A    N/A    N/A    Government 0006    Origin   
Government    Origin    Government 0007    Origin    Government    Origin   
Government 0008    Origin    Government    Origin    Government 0009    Origin
   Government    Origin    Government 0010    Origin    Government    Origin   
Government 0011    Origin    Government    Origin    Government 0012    Origin
   Government    Origin    Government 0013    Origin    Government    Origin   
Government 0014    Origin    Government    Origin    Government 0015    Origin
   Government    Origin    Government 0016    Origin    Government    Origin   
Government 0017    Origin    Government    Origin    Government 0018    Origin
   Government    Origin    Government 0019    Origin    Government    Origin   
Government 0020    Origin    Government    Origin    Government

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 31 of 82

 

0021    Origin    Government    Origin    Government 0022    Origin   
Government    Origin    Government 0023    Origin    Government    Origin   
Government 0024    Origin    Government    Origin    Government 0025    Origin
   Government    Origin    Government 0026    Origin    Government    Origin   
Government

CLAUSES INCORPORATED BY REFERENCE

 

52.246-2    Inspection Of Supplies—Fixed Price      AUG 1996    52.246-15   
Certificate of Conformance      APR 1984    52.246-16    Responsibility For
Supplies      APR 1984    252.246-7000    Material Inspection And Receiving
Report      MAR 2008   

CLAUSES INCORPORATED BY FULL TEXT

52.246-11 HIGHER-LEVEL CONTRACT QUALITY REQUIREMENT (FEB 1999)

The Contractor shall comply with the higher-level quality standard selected
below. [If more than one standard is listed, the offeror shall indicate its
selection by checking the appropriate block.]

 

Title

   Number      Date      Tailoring  

PSS Appendix D Product Assurance Requirements for Sonobuoy procurements REVA,
CHG1

     n/a         3 Mar 2011         No   

CLAUSES INCORPORATED BY FULL TEXT

5252.246-9512 INSPECTION AND ACCEPTANCE (NAVAIR) (OCT 2005)

(a) Inspection and acceptance of the supplies or services to be furnished
hereunder shall be performed by a representative of the cognizant Contract
Administration Office at the contractor’s or subcontractor’s plant located at
5612 Johnson Lake Rd, DeLeon Springs, FL 32130 and 4578 East Park 30 Dr.,
Columbia City, IN 46275

(b) Acceptance of all Contract Line Items/Sub Line Items (CLINs/SLINs) shall be
made by signature of the accepting authority on a DD 250 submitted through the
WAWF system. Acceptance will only occur when the accepting authority is sure
that inspections performed demonstrate compliance with contract requirements.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 32 of 82

 

CLAUSES INCORPORATED BY FULL TEXT

5252.246-9514 INSPECTION AND ACCEPTANCE OF TECHNICAL DATA AND INFORMATION
(NAVAIR) (FEB 1995)

Inspection and acceptance of technical data and information will be performed by
the Procuring Contracting Officer (PCO) or his duly authorized representative.
Inspection of technical data and information will be performed by ensuring
successful completion of the requirements set forth in the DD Form 1423,
Contract Data Requirements List (CDRL) and incorporation/resolution of
Government review comments on the data items. Acceptance will be evidenced by
execution of an unconditional DD Form 250, Material Inspection and Receiving
Report, as appropriate, and/or upon receipt of a second endorsement acceptance
by the PCO on the attachment to this contract entitled Wide Area Workflow (WAWF)
form referenced in Clause 5252.232-9513. The attached form will not be used for
high cost data such as drawings, specifications, and technical manuals.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 33 of 82

 

Section F - Deliveries or Performance

DELIVERIES

F.1a PLACE OF DELIVERY (CLINs 0001-0012)

The contractor shall then deliver the CLIN 0001-0012 production sonobuoys in
SLCs from each CLIN 0001-0012 accepted lot to the location listed below, or any
other locations as may be required by the contracting office. The Contracting
Officer will provide instructions as to the location the contractor is to ship
the remaining units an accepted lot, in the Final Acceptance Test Report (FATR)
issued by NAWCAD Crane. The shipping documents shall indicate a Required
Delivery Date (RDD) no later than 14 days after shipment is picked up by the
carrier for locations within continental United States (CONUS). For shipments to
locations outside CONUS, the shipping documents shall indicate an RDD to the
point of embarkation no later than 14 days after shipment is picked up by the
carrier. The contractor shall pack and submit for final inspection and
acceptance sonobuoys from a passed lot within fifteen (15) working days of
receipt of the final acceptance test report from NAWCAD Crane. The procedure for
an accepted Lot should be as follows:

 

  1. The Government will send the FATR with shipping instructions to the
contractor.

(Note: The procedure outlined below (2 through 4) shall also be followed if the
Government uses an alternate method of notification to signify Lot acceptance
(i.e. notification letter, e-mail, or an approved Waiver request).

 

  2. The contractor shall submit a Wide Are Work Flow (WAWF) form referenced in
NAVAIR Clause 5252.232-9513 to DCMA (or authorized Government representative)
for signature thus starting the process to ship the Lot via Government Bill of
Lading (GBL).

 

  3. CDRL A00A requires the contractor to e-mail or fax #2 barcode to NAWCAD,
Crane within 5 calendar days after receipt of the FATR.

 

  4. NAWCAD, Crane will provide DD form 1348-1A (Issue Release / Receipt
Document) and the Navy Ammunition Transaction Report to the contractor. These
two items shall be attached to the signed DD250 and shall accompany the Lot
being shipped.

CLINs 0001 - 0012

 

Material Mailing Address

  

Mailing Address

(a)    UIC: N00421

  

SAME

NAWCAD Crane

  

14051 Westgate Ct. Suite A

  

Crane IN 47522

  

ATTN: Chuck Kimble

  

*******************************************

  

UIC:  W62G2T

  

SAME

Commanding Officer

  

Distribution Depot San Joaquin

  

25600 South Chrisman Road

  

Warehouse #28

  

Tracy, CA 95376-5000

  

ATTN: James Luke (209) 839-4070

  

 

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 34 of 82

 

********************************************

  

UIC:  N00189

   SAME

Commanding Officer

  

Transportation Office

  

Defense Distribution Depot Norfolk

  

1968 Gilbert Street Building X136

  

Norfolk, VA 23512-0001

  

ATTN: Leland White (757) 444-7799

  

********************************************

  

UIC:  N68836

   SAME

Commanding Officer

  

Naval Air Station Jacksonville

  

Yorktown Avenue, BLDG 111, Door 24

  

Jacksonville, FL 32212-5000

  

ATTN: Christopher Scott (904) 542-5261

  

********************************************

  

UIC:  N61168

   SAME

Commander

  

NAVAIR Warfare Center Aircraft Division

  

22347 Cedar Pt. Rd., BLDG 2185, Unit 6

  

Patuxent River, MD 20670-1161

   ATTN: Pat Lusk/Tommy Farr (301) 342-0905/5737   

 

(j) Additional Common Addresses as provided by the Contracting Officer via email

F.1b PLACE OF DELIVERY (CLINs 0013-0025)

To be determined at time of option exercise.

 

F.2 RELIABILITY/INSPECTION TEST SAMPLES

The contractor shall submit production lots for selection of a test sample to
the cognizant Government inspector at the site of complete assembly.

F.2.1 Place of Delivery for Reliability Inspection Samples (CLINs 0001-0012)

The contractor shall ship the Reliability Inspection Samples to the following
address:

SPAWAR Systems Center Pacific

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 35 of 82

 

Attn: Scott Granzow, Code 56420

4297 Pacific Highway, Bldg 7

San Diego, CA 92110-5000

NOTE: If the Government chooses an alternate test site, the above shipping
address may not apply. In such cases, the Contracting Officer will provide an
alternate shipping address to the contractor.

F.2.2 Notice of Shipment to Cognizant Contract Administration Office (CLINs
0001-0025)

Whenever a shipment is made under this contract (regardless of whether the
shipment is transported under a commercial or Government bill of lading)(GBL),
the contractor shall notify the cognizant field contract administration office
by the most expedient means. The notification shall include the following
information: date of shipment; contract number; item number and quantity
shipped; and name of carrier accepting shipment from the contractor. The
contractor shall confirm all notifications made by telephone, in writing.

F.2.3 Distribution of Material Inspection and Receiving Report (DD 250) (CLINs
0001-0025)

The contractor is responsible for distribution of the DD Form 250 in accordance
with Appendix F of DFARS Clause 252.246-7000.

 

F.3 MATERIAL SAFETY DATA SHEETS (Applicable to CLINS 0001, 0003, 0005, 0007,
0009 and 0011)

The contractor shall provide Material Safety Data Sheets, OSHA form 174 or
equivalent form containing identical data items communicating to users the
chemical, physical, and hazardous properties of their product. Material Safety
Data Sheets are not required for all products used in the manufacture of the
final product. Material Safety Data Sheets are required for any item contained
in the final product which require special disposal or handling during
operational use or de-mil operations. This form shall comply with the OSHA
Hazard Communication Standard, Title 29 CFR 1910.1200. The contractor shall
deliver the MSDS concurrent with the first deliverable. It is requested that the
MSDS be submitted via electronic mail to the following address:
Tim.Perry@navy.mil/Charles.kimble@navy.mil. An alternate method is to mail 1
copy of the MSDS to the following address:

NAWCAD 4.5.14

One Martin County Suite “A”

14051 Westgate Court

Crane, IN 47522

The Contracting Officer shall also be notified via e-mail that the MSDS has been
submitted.

 

F.4 DELIVERY INFORMATION (CLINs 0001-0025)

Vendor to provide detailed delivery schedule that is in accordance with delivery
schedule calculation below table at the conclusion of negotiations that will be
included in contract.

 

CLIN No.

  

Description

  

Quantity

  

Within Days
After Date of
Contract (ADC)

0001

   Q–36B Sonobuoys (Production Units)    To Be Determined (TBD)    *

0002

   Q–36B Sonobuoys (Production Units) (Surge)    To Be Determined (TBD)    *

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 36 of 82

 

0003

   Q-36B Sonobuoys (Production Units) (Opt 1)    To Be Determined (TBD)    *

0004

   Q-36B Sonobuoys (Production Units) (Surge Opt 1)    To Be Determined (TBD)   
*

0005

   Q-53F Sonobuoys (Production Units)    To Be Determined (TBD)    **

0006

   Q-53F Sonobuoys (Production Units)    To Be Determined (TBD)    **

0007

   Q-53F Sonobuoys (Production Units)    To Be Determined (TBD)    **

0008

   Q-53F Sonobuoys (Production Units)    To Be Determined (TBD)    **

0009

   Q-62E Sonobuoys (Production Units)    To Be Determined (TBD)    ***

0010

   Q-62E Sonobuoys (Production Units)    To Be Determined (TBD)    ***

0011

   Q-62E Sonobuoys (Production Units)    To Be Determined (TBD)    ***

0012

   Q-62E Sonobuoys (Production Units)    To Be Determined (TBD)    ***

0026

   Data Items    See DD Form 1423s.    See DD Form 1423s.    Material Safety
Data Sheets    1 Lo.    Concurrent with First Submission of Lot 1 Test Samples
of each sonobuoy type    Kick-Off Meeting    1 Ea.    NLT 60 Days ADC   
Production Readiness Review    1 Ea.    NLT 45 days prior to submission of Lot 1
Test Samples of each sonobuoy type

0013

   AN/SSQ-53F Sonobuoys (GPS units)    1,200    Delivery will be established at
time of option exercise for these CLINs

0014

   Q-36B Sonobuoys (FMS Units)    500    Delivery will be established at time of
option exercise for these CLINs

0015

   Q-53F Sonobuoys (FMS Units)    5,000    Delivery will be established at time
of option exercise for these CLINs

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 37 of 82

 

0016

   Q-36B Sonobuoys (FMS Units)    1,000    Delivery will be established at time
of option exercise for these CLINs

0017

   Q-53F Sonobuoys (FMS Units)    1,000    Delivery will be established at time
of option exercise for these CLINs

0018

   Q-62E Sonobuoys (FMS Units)    1,000    Delivery will be established at time
of option exercise for these CLINs

0019

   Q-62E Sonobuoys (FMS Units)    1,000    Delivery will be established at time
of option exercise for these CLINs

0020

   Reserved    N/A    N/A

0021

   Reserved    N/A    N/A

0022

   Reserved    N/A    N/A

0023

   AN/SSQ-53F Sonobuoys (Attenuation 20 dB units)    288    Delivery will be
established at time of option exercise for these CLINs

0024

   AN/SSQ-53F Sonobuoys (Attenuation 40 dB units)    288    Delivery will be
established at time of option exercise for these CLINs

0025

   AN/SSQ-53F Sonobuoys (Attenuation 60 dB units)    288    Delivery will be
established at time of option exercise for these CLINs

 

*

 

* Q-36B – The Government will establish a delivery schedule at time of task
order award based on the following:

 

  •  

The first Lot shall be delivered no later than 365 days after date of task order
award.

 

  •  

The last Lot shall be delivered no later than 640 days after date of task order
award.

 

  •  

The Required Delivery Date (RDD) for each lot is as shown below.

1. Number (#) of lots shall be determined IAW paragraph E.1.2 = A

2. # of days between lot deliveries (rounded up to next whole number) = (640 –
365) / (A-1) = B

3. Lot # RDD days after date of task order award = 365 + [(Lot # -1)*B]

Note: The Lot shall be accepted via the acceptance test report no later than the
RDD.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 38 of 82

 

** Q-53F and Q-62E – The Government will establish a delivery schedule at time
of task order award based on the following:

 

  •  

The first Lot shall be delivered no later than 365 days after date of task order
award.

 

  •  

The last Lot shall be delivered no later than 730 days after date of task order
award.

 

  •  

The Required Delivery Date (RDD) for each lot is as shown below

1. Number (#) of lots shall be determined IAW paragraph E.1.2 = A

2. # of days between lot deliveries (rounded up to next whole number) = (730 –
365) / (A – 1) = B

3. Lot # RDD days after date of task order award = 365 + [(Lot # -1) * B]

Note: The Lot shall be accepted via the acceptance test report no later than the
RDD.

 

*** Q-53F and Q-62E – The Government will establish a delivery schedule at time
of task order award based on the following:

 

  •  

The first Lot shall be delivered no later than 365 days after date of task order
award.

 

  •  

The last Lot shall be delivered no later than 730 days after date of task order
award.

 

  •  

The Required Delivery Date (RDD) for each lot is as shown below

1. Number (#) of lots shall be determined IAW paragraph E.1.2 = A

2. # of days between lot deliveries (rounded up to next whole number) = (730 –
365) / (A-1) = B

3. Lot # RDD days after date of task order award = 365 + [(Lot # – 1)*B]

Note: The Lot shall be accepted via the acceptance test report no later than the
RDD.

 

F.5 OPTION EXERCISE DATES (CLINs 0002-0004, 0006-0008, 0010-0025)

The following CLINs expire if not exercised by 30 Sep 2011: 0002, 0006 and 0010.

The following CLINs expire if not exercised by 30 June 2012: 003, 007 and 0011.

The following CLINs expire if not exercised by 30 Sep 2012: 004, 008 and
0012-0025.

DELIVERY INFORMATION

 

CLIN    DELIVERY DATE    QUANTITY    SHIP TO ADDRESS    UIC

0001

   730 dys. ADC    3,211   

N/A

FOB: Origin

  

0002

   N/A    N/A    N/A    N/A

0003

   N/A    N/A    N/A    N/A

0004

   N/A    N/A    N/A    N/A

0005

   730 dys. ADC      

N/A

FOB: Origin

  

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 39 of 82

 

0005AA

   730 dys. ADC    48,928   

N/A

FOB: Destination

  

0005AB

   730 dys. ADC    2,061   

N/A

FOB: Destination

  

0005AC

   730 dys. ADC    744   

N/A

FOB: Destination

  

0006

   N/A    N/A    N/A    N/A

0007

   N/A    N/A    N/A    N/A

0008

   N/A    N/A    N/A    N/A

0009

   730 dys. ADC    10,286   

N/A

FOB: Origin

  

0010

   N/A    N/A    N/A    N/A

0011

   N/A    N/A    N/A    N/A

0012

   N/A    N/A    N/A    N/A

0013

   N/A    N/A    N/A    N/A

0014

   N/A    N/A    N/A    N/A

0015

   N/A    N/A    N/A    N/A

0016

   N/A    N/A    N/A    N/A

0017

   N/A    N/A    N/A    N/A

0018

   N/A    N/A    N/A    N/A

0019

   N/A    N/A    N/A    N/A

0020

   N/A    N/A    N/A    N/A

0021

   N/A    N/A    N/A    N/A

0022

   N/A    N/A    N/A    N/A

0023

   N/A    N/A    N/A    N/A

0024

   N/A    N/A    N/A    N/A

0025

   N/A    N/A    N/A    N/A

0026

   730 dys. ADC      

N/A

FOB: Destination

  

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 40 of 82

 

CLAUSES INCORPORATED BY REFERENCE

 

52.211-8

   Time of Delivery    JUN 1997

52.211-17

   Delivery of Excess Quantities    SEP 1989

52.242-15

   Stop-Work Order    AUG 1989

52.242-17

   Government Delay Of Work    APR 1984

52.247-29

   F.O.B. Origin    FEB 2006

52.247-34

   F.O.B. Destination    NOV 1991

52.247-55

   F.O.B. Point For Delivery Of Government-Furnished Property    JUN 2003

52.247-59

   F.O.B Origin—Carload and Truckload Shipments    APR 1984

52.247-65

   F.O.B. Origin, Prepaid Freight—Small Package Shipments    JAN 1991

CLAUSES INCORPORATED BY FULL TEXT

5252.245-9509 PLACE OF DELIVERY - GOVERNMENT FURNISHED MATERIAL (NAVAIR) (MAR
1999)

(a) The Government will furnish to the contractor for use in connection with
this contract the following material at the time specified:

 

Material

  

Quantity

  

Date

[            ]    [            ] troy ounces per Q-62E sonobuoy (Sparton)    No
later than 60 days prior to the start of production [            ]   
[            ] troy ounces per Q-62E sonobuoy (USSI)    No later than 60 days
prior to the start of production [            ]    [            ] troy ounces
per Q-36B sonobuoy (Sparton)    No later than 60 days prior to the start of
production

(b) The material will be delivered at the Government’s expense to the location
designated in the contractor’s proposal for performance. Delivery includes
delivery either directly to the factory/warehouse street location, or to a
designated private siding if delivery is by rail.

(c) Only the material listed above in the quantity shown will be furnished by
the Government. All other material required for performance of this contractor
shall be furnished by the contractor. Such Government-furnished material shall
be delivered at or near contractor’s plant under Government bills of lading,
free of expense to the contractor, on board the conveyance selected by the
Government. When rail delivery is designated by the Government as a mode of
transportation and drayage from a team track to the contractor’s plant is
necessary, the contractor agrees to arrange for prompt unloading of cars,
pick-up and delivery of material to his plant free of expense to the Government.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 41 of 82

 

5252.247-9505 TECHNICAL DATA AND INFORMATION (NAVAIR) (FEB 1995)

Technical Data and Information shall be delivered in accordance with the
requirements of the Contract Data Requirements List, DD Form 1423, Exhibit A,
attached hereto, and the following:

(a) The contractor shall concurrently deliver technical data and information per
DD Form 1423, Blocks 12 and 13 (date of first/subsequent submission) to all
activities listed in Block 14 of the DD Form 1423 (distribution and addresses)
for each item. Complete addresses for the abbreviations in Block 14 are shown in
paragraph (g) below. Additionally, the technical data shall be delivered to the
following cognizant codes, who are listed in Block 6 of the DD Form 1423.

(1) PCO, Code AIR 2.5.1.9

21983 Bundy Road, Bldg. 441

Patuxent River MD 20670

(2) ACO, Code S2305A

(b) Partial delivery of data is not acceptable unless specifically authorized on
the DD Form 1423, or unless approved in writing by the PCO.

(c) The Government review period provided on the DD Form 1423 for each item
commences upon receipt of all required data by the technical activity designated
in Block 6.

(d) A copy of all other correspondence addressed to the Contracting Officer
relating to data item requirements (i.e., status of delivery) shall also be
provided to the codes reflected above and the technical activity responsible for
the data item per Block 6, if not one of the activities listed above.

(e) The PCO reserves the right to issue unilateral modifications to change the
destination codes and addresses for all technical data and information at no
additional cost to the Government.

(f) Unless otherwise specified in writing, rejected data items shall be
resubmitted within thirty (30) days after receipt of notice of rejection.

(g) DD Form 1423, Block 14 Mailing Addresses: IAW CDRL Distribution List

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 42 of 82

 

Section G - Contract Administration Data

PERFORMANCE BASED PAYMENT

 

1    S    Q53F, 62E, 36B Kick Off Meeting S    NLT 60 Days after Task Order
Award    Power Point Presentation    $ [             ]      [         ]%  2    S
   Q53F and 62E Kick Off Meeting U    NLT 60 Days after Task Order Award   
Power Point Presentation    $ [             ]    3    S    Q36B Long Lead
Material Order S    NLT 180 Days after Task Order Award    PO Report review by
PMA264    $ [             ]      [         ]%  4    S    Q53F Long Lead Material
Order S    NLT 180 Days after Task Order Award    PO Report review by PMA264   
$ [             ]    5    S    Q53F Long Lead Material Order U    NLT 180 Days
after Task Order Award    PO Report review by PMA264    $ [             ]    6
   S    Q62E Long Lead Material Order S    NLT 180 Days after Task Order Award
   PO Report review by PMA264    $ [             ]    7    S    Q62E Long Lead
Material Order U    NLT 180 Days after Task Order Award    PO Report review by
PMA264    $ [             ]    8    S    Q36B Acceptance of Production Readiness
Review S    NLT 45 Days prior to submission of Lot 1 test samples    Power Point
Presentation    $ [             ]      [         ]%  9    S    Q53F Acceptance
of Production Readiness Review S    NLT 45 Days prior to submission of Lot 1
test samples    Power Point Presentation    $ [             ]    10    S    Q53F
Acceptance of Production Readiness Review U    NLT 45 Days prior to submission
of Lot 1 test samples    Power Point Presentation    $ [             ]    11   
S    Q62E Acceptance of Production Readiness Review S    NLT 45 Days prior to
submission of Lot 1 test samples    Power Point Presentation    $ [            
]    12    S    Q62E Acceptance of Production Readiness Review U    NLT 45 Days
prior to submission of Lot 1 test samples    Power Point Presentation    $
[             ]    13    S    Q36B Start Lot 1 Production S    NLT 45 Days after
PRR acceptance    Production Date Certified by DCMA QAR    $ [             ]   
  [         ]%  14    S    Q53F Start Lot 1 Production S    NLT 45 Days after
PRR acceptance    Production Date Certified by DCMA QAR    $ [             ]   
15    S    Q53F Start Lot 1 Production U    NLT 45 Days after PRR acceptance   
Production Date Certified by DCMA QAR    $ [             ]    16    S    Q62E
Start Lot 1 Production S    NLT 45 Days after PRR acceptance    Production Date
Certified by DCMA QAR    $ [             ]    17    S    Q62E Start Lot 1
Production U    NLT 45 Days after PRR acceptance    Production Date Certified by
DCMA QAR    $ [             ]   

PBP Schedule is to be treated on a whole contract basis whereas recoupment can
be taken from any ACRN.

   $ [             ]      [         ]%       Cumulative:          
 
 
  (Final [        ]% of
Payment to be
liquidated upon
shipment)   
  
  
  

ACCOUNTING AND APPROPRIATION DATA

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 43 of 82

 

AA: 1711810 U3QZ 310 00019 0 050120 2D 000000

COST CODE: A20000702503

AMOUNT: $15,624,948.30

CIN 130019777000003: $15,624,948.30

AB: 1711810 U3QZ 310 00019 0 050120 2D 000000

COST CODE: A00000702503

AMOUNT: $1,884,664.34

CIN 130019777000001: $1,884,664.34

AC: 1711810 U3QZ 310 00019 0 050120 2D 000000

COST CODE: A10000702503

AMOUNT: $35,913,152.00

CIN 130019777000002: $35,913,152.00

AD: 1701810 U3QZ 310 00019 0 050120 2D 000000

COST CODE: A00000702432

AMOUNT: $1,512,774.00

CIN 130019776700001: $1,512,774.00

AE: 1791810 U3QZ 310 00019 0 050120 2D 000000

COST CODE: A00000702436

AMOUNT: $546,096.00

CIN 130019776900001: $546,096.00

CLAUSES INCORPORATED BY REFERENCE

 

252.201-7000    Contracting Officer’s Representative    DEC 1991

CLAUSES INCORPORATED BY FULL TEXT

5252.201-9501 DESIGNATION OF CONTRACTING OFFICER’S REPRESENTATIVE (COR)(NAVAIR)
(OCT 1994)

(a) The Contracting Officer has designated Tim Perry and Chuck R. Kimble, One
Martin County, 14051 Westgate Court, Crane, IN 47522, Code 4.5.14.3,
812-863-7070 as the authorized Contracting Officer’s Representative (COR) for
this contract.

(b) The duties of the COR are limited to the following: Please see attached COR
Appt Letter.

5252.204-9503 EXPEDITING CONTRACT CLOSEOUT (NAVAIR) (JAN 2007)

(a) As part of the negotiated fixed price or total estimated amount of this
contract, both the Government and the Contractor have agreed to waive any
entitlement that otherwise might accrue to either party in any residual dollar
amount of $1,000 or less at the time of final contract closeout. The term
“residual dollar amount” shall include all money that would otherwise be owed to
either party at the end of the contract, except that, amounts connected in any
way with taxation, allegations of fraud and/or antitrust violations shall be
excluded. For purposes of determining residual dollar amounts, offsets of money
owed by one party against money that would otherwise be paid by that party might
be considered to the extent permitted by law.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 44 of 82

 

(b) This agreement to waive entitlement to residual dollar amounts has been
considered by both parties. It is agreed that the administrative costs for
either party associated with collecting such small dollar amounts could exceed
the amount to be recovered.

5252.232-9511 NOTICE OF REQUIREMENTS FOR PROMPT PAYMENT (NAVAIR) (MAR 2006)

The Government anticipates that this contract will be distributed to Defense
Finance and Accounting Service (DFAS) by the DOD Electronic Document Access
(EDA) system. DFAS is responsible for payment of contractor invoices.

(a) In accordance with FAR Clause 52.232-33 “Payment By Electronic Funds
Transfer—Central Contractor Registration”, the contractor is responsible for
providing updated information to the Central Contractor Register (CCR) database.
Additionally, the contractor is responsible for maintaining its active status in
the CCR database.

(b) If the DUNS, CAGE code, TIN or address set forth in the contract do not
match the information in the CCR, then DFAS will return invoices without
payment. Therefore, it is imperative that the contractor ensure the DUNS, CAGE
code, TIN and contractor address on the contract are accurate and in compliance
with the CCR database. Additionally, any changes/updates made to the CCR
database should be communicated to the Contracting Officer for the purpose of
modifying the contract to reflect the new data.

5252.232-9513 INVOICING AND PAYMENT (WAWF) INSTRUCTIONS (MAR 2009)

(a) The following information is provided to assist the contractor in submitting
invoices and receiving reports electronically through Wide Area Work Flow —
Receipt and Acceptance (WAWF) in accordance with DFARS 252.232-7003:

(1) Registration instructions, on-line training, user guides, quick reference
guides, and other support documents and information can be found at the
following website: WAWF Overview

(2) Vendors should contact the following POCs for additional support with
registration or other WAWF issues, based on the administration of their
contract:

(i) DCMA-administered contracts: Contact the ACO at the cognizant Defense
Contract Management Agency (DCMA) office found in the contract.

(ii) Locally-administered contracts: Contact your local NAVAIR/NAWC Pay Office
(Commercial Accounts) at [N/A – contract will not be locally administered] or
DFAS via the numbers listed at www.dfas.mil

(3) Information on the electronic forms the contractor shall utilize to comply
with DFARS 252.232-7003 is available on the WAWF Functional Information and WAWF
Training websites.

(4) Back up documentation (such as timesheets, etc.) can be included and
attached to the invoice in WAWF. Attachments created in any Microsoft Office
product are attachable to the invoice in WAWF. Total limit for the size of files
per invoice is 5 megabytes.

(b) The following information, regarding invoice routing DODAACs, must be
entered for completion of the invoice in WAWF:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 45 of 82

 

DoDAAC LOCATION TABLE   - Select Combo for Fixed Price Supplies and Services


- Select Cost Voucher for all Cost or T&M or CLINs.

- The 2-in-1 invoice is not authorized for use by NAVAIR

- Questions? Call 1-866-618-5988

DoDAAC Description

  Located in Block   DD1155
(Destination
Acceptance)    DD1155
(Source/ Origin
Acceptance)    SF26    SF33    SF1449    SF1449
(Destination
Acceptance)

Issuing Office DoDAAC

  6    6    5    7    7    9

Administrating Office DoDAAC

  7    7    6    24    26    16

Inspector’s DoDAAC

  See


Schedule

   See


Schedule

   11    See


Schedule

   See


Schedule

   See


Schedule

Service Acceptor DoDAAC

  14    See


Schedule

   11    See


Schedule

   See


Schedule

   15

Pay Office DoDAAC

  15    16    12    25    27    18a

(c) Cost Vouchers also require the cognizant DCAA DoDAAC, which can be found by
entering the contractor’s zip code in the Audit Office Locator at
http://www.dcaa.mil. Contractors approved by DCAA for direct billing will not
process vouchers through DCAA, but may submit directly to DFAS. Final voucher
submission will be approved by the ACO.

(d) For each invoice / cost voucher submitted for payment, the contractor shall
also email the WAWF automated invoice notice directly to the following
additional points of contact:

 

Name (or Clause w/Name)

 

Email

 

Phone

 

Role

See: 5252.201-9500 or 5252.201-9501       Technical Point of Contact or
Contracting Officer’s Representative Chuck Kimble   Charles.kimble@navy.mil  
812-863-7075   COR Dale Hoit   Dale.hoit@navy.mil   812-860-7070 X202   TPOC
John Wambaugh   John.wambaugh@navy.mil   812-863-7070 X216   TPOC Tim Perry  
Tim.perry@navy.mil   812-863-7070 X209   COR

5252.232-9522 TRANSPORTATION ACCOUNT CODES (NAVAIR) (OCT 2005)

(a) The contractor is responsible for placing the Government assigned
Transportation Account Code (TAC) on shipping documentation to enable payment of
transportation bills by the U.S. Government under contracts with F.O.B. origin
terms.

(b) The applicable TAC for this contract is as follows: The Government will
provide the current TAC code prior to shipment of the first Lot.

(c) For shipments that will require use of military airlift, complete an Advance
Transportation Control and Movement Document (ATCMD, DD Form 1384) and provide
it to the cognizant Air Clearance Authority. Include the contract number and
applicable TAC on the ATCMD. Also, ensure the ATCMD contains information for
special requirements such as:

(1) shipments to be accompanied by couriers or monitors;

(2) shipments requiring special handling such as environmental control,
hand-to-hand receipt, hazardous/dangerous cargo, short shelf life material,
sensitive shipments and classified cargo;

(3) shipments requiring expediting action or those that must move on a specific
flight.

(d) The cognizant DCMA office may be contacted for additional information or
assistance on preparation of shipping documents or other transportation
concerns.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 46 of 82

 

Section H - Special Contract Requirements

CLAUSES INCORPORATED BY REFERENCE

 

5252.243-9504    AUTHORIZED CHANGES ONLY BY THE CONTRACTING OFFICER    JAN 1992

CLAUSES INCORPORATED BY FULL TEXT

5252.216-9512 PAPERLESS CONTRACTING (NAVAIR) (JUN 2009)

(a) Orders and requests for proposals are hereby authorized to be issued by
facsimile or by electronic commerce (including e-mail and paperless methods of
delivery). Nothing in this contract should be read to prohibit these types of
orders. In the event of a conflict with any other provision of this contract,
this clause shall govern.

(b) To the extent the terms “ written” , “ mailed” , or “ physically delivered”
appear in other provisions of this contract, these terms are hereby defined to
explicitly include electronic commerce, email, or paperless delivery methods.

5252.223-9501 MATERIAL SAFETY DATA SHEET (MSDS) (NAVAIR) (APR 2009)

(a) The contractor shall forward an electronic copy of the Material Safety Data
Sheet (MSDS) required under FAR Clause 52.223-3, “Hazardous Material
Identification and Material Safety Data”, to Mar-navyhmirs@med.navy.mil and the
Naval Inventory Control Point (NICP) at wraps.prime.fct@navy.mil .

(b) One copy of the MSDS shall be enclosed with the shipping documents. If the
shipment is received without an attached copy of the MSDS, the Government has
the right to refuse receipt.

5252.227-9507 NOTICE REGARDING THE DISSEMINATION OF EXPORT-CONTROLLED TECHNICAL
DATA (NAVAIR) (OCT 2005)

(a) Export of information contained herein, which includes release to foreign
nationals within the United States, without first obtaining approval or license
from the Department of State for items controlled by the International Traffic
in Arms Regulations (ITARS), or the Department of Commerce for items controlled
by the Export Administration Regulations (EAR), may constitute a violation of
law.

(b) For violation of export laws, the contractor, its employees, officials or
agents are subject to:

(1) Imprisonment and/or imposition of criminal fines; and

(2) Suspension or debarment from future Government contracting actions.

(c) The Government shall not be liable for any unauthorized use or release of
export-controlled information, technical data or specifications in this
contract.

(d) The contractor shall include the provisions or paragraphs (a) through
(c) above in any subcontracts awarded under this contract.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 47 of 82

 

5252.227-9511 DISCLOSURE, USE AND PROTECTION OF PROPRIETARY INFORMATION (NAVAIR)
(FEB 2009)

(a) During the performance of this contract, the Government may use an
independent services contractor (ISC), who is neither an agent nor employee of
the Government. The ISC may be used to conduct reviews, evaluations, or
independent verification and validations of technical documents submitted to the
Government during performance.

(b) The use of an ISC is solely for the convenience of the Government. The ISC
has no obligation to the prime contractor. The prime contractor is required to
provide full cooperation, working facilities and access to the ISC for the
purposes stated in paragraph (a) above.

(c) Since the ISC is neither an employee nor an agent of the Government, any
findings, recommendations, analyses, or conclusions of such a contractor are not
those of the Government.

(d) The prime contractor acknowledges that the Government has the right to use
ISCs as stated in paragraph (a) above. It is possible that under such an
arrangement the ISC may require access to or the use of information (other than
restricted cost or pricing data), which is proprietary to the prime contractor.

(e) To protect any such proprietary information from disclosure or use, and to
establish the respective rights and duties of both the ISC and prime contractor,
the prime contractor agrees to enter into a direct agreement with any ISC as the
Government requires. A properly executed copy (per FAR 9.505-4) of the agreement
will be provided to the Procuring Contracting Officer.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 48 of 82

 

Section I - Contract Clauses

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1    Definitions    JUL 2004 52.203-3    Gratuities    APR 1984 52.203-5
   Covenant Against Contingent Fees    APR 1984 52.203-6    Restrictions On
Subcontractor Sales To The Government    SEP 2006 52.203-7    Anti-Kickback
Procedures    JUL 1995 52.203-8    Cancellation, Rescission, and Recovery of
Funds for Illegal or Improper Activity    JAN 1997 52.203-10    Price Or Fee
Adjustment For Illegal Or Improper Activity    JAN 1997 52.203-12    Limitation
On Payments To Influence Certain Federal Transactions    SEP 2007 52.203-13   
Contractor Code of Business Ethics and Conduct    DEC 2008 52.204-2    Security
Requirements    AUG 1996 52.204-4    Printed or Copied Double-Sided on Recycled
Paper    AUG 2000 52.209-6    Protecting the Government’s Interest When
Subcontracting With Contractors Debarred, Suspended, or Proposed for Debarment
   SEP 2006 52.211-5    Material Requirements    AUG 2000 52.211-15    Defense
Priority And Allocation Requirements    APR 2008 52.215-2    Audit and
Records—Negotiation    MAR 2009 52.215-8    Order of Precedence—Uniform Contract
Format    OCT 1997 52.215-10    Price Reduction for Defective Cost or Pricing
Data    OCT 1997 52.215-11    Price Reduction for Defective Cost or Pricing
Data—Modifications    OCT 1997 52.215-12    Subcontractor Cost or Pricing Data
   OCT 1997 52.215-13    Subcontractor Cost or Pricing Data—Modifications    OCT
1997 52.215-14    Integrity of Unit Prices    OCT 1997 52.215-15    Pension
Adjustments and Asset Reversions    OCT 2004 52.215-18    Reversion or
Adjustment of Plans for Postretirement Benefits (PRB) Other than Pensions    JUL
2005 52.215-19    Notification of Ownership Changes    OCT 1997 52.215-21   
Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data—Modifications    OCT 1997 52.219-8    Utilization of Small Business
Concerns    MAY 2004 52.219-9    Small Business Subcontracting Plan    APR 2008
52.219-9 (Dev)    Small Business Subcontracting Plan (Deviation)    APR 2008
52.219-16    Liquidated Damages-Subcontracting Plan    JAN 1999 52.222-19   
Child Labor — Cooperation with Authorities and Remedies    AUG 2009 52.222-20   
Walsh-Healey Public Contracts Act    DEC 1996 52.222-21    Prohibition Of
Segregated Facilities    FEB 1999 52.222-26    Equal Opportunity    MAR 2007
52.222-35    Equal Opportunity For Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans    SEP 2006 52.222-36    Affirmative
Action For Workers With Disabilities    JUN 1998 52.222-37    Employment Reports
On Special Disabled Veterans, Veterans Of The Vietnam Era, and Other Eligible
Veterans    SEP 2006

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 49 of 82

 

52.222-39    Notification of Employee Rights Concerning Payment of Union Dues or
Fees    DEC 2004 52.222-50    Combating Trafficking in Persons    FEB 2009
52.222-54    Employment Eligibility Verification    JAN 2009 52.223-3   
Hazardous Material Identification And Material Safety Data    JAN 1997 52.223-6
   Drug-Free Workplace    MAY 2001 52.223-14    Toxic Chemical Release Reporting
   AUG 2003 52.225-13    Restrictions on Certain Foreign Purchases    JUN 2008
52.226-1    Utilization Of Indian Organizations And Indian-Owned Economic
Enterprises    JUN 2000 52.227-1    Authorization and Consent    DEC 2007
52.227-2    Notice And Assistance Regarding Patent And Copyright Infringement   
DEC 2007 52.229-3    Federal, State And Local Taxes    APR 2003 52.230-2    Cost
Accounting Standards    OCT 2008 52.232-1    Payments    APR 1984 52.232-8   
Discounts For Prompt Payment    FEB 2002 52.232-9    Limitation On Withholding
Of Payments    APR 1984 52.232-11    Extras    APR 1984 52.232-23 Alt I   
Assignment of Claims (Jan 1986) - Alternate I    APR 1984 52.232-25    Prompt
Payment    OCT 2008 52.232-33    Payment by Electronic Funds Transfer—Central
Contractor Registration    OCT 2003 52.233-1    Disputes    JUL 2002 52.233-3   
Protest After Award    AUG 1996 52.242-13    Bankruptcy    JUL 1995 52.243-1   
Changes—Fixed Price    AUG 1987 52.244-5    Competition In Subcontracting    DEC
1996 52.244-6    Subcontracts for Commercial Items    AUG 2009 52.245-9    Use
And Charges    JUN 2007 52.246-23    Limitation Of Liability    FEB 1997
52.247-1    Commercial Bill Of Lading Notations    FEB 2006 52.249-2   
Termination For Convenience Of The Government (Fixed-Price)    MAY 2004 52.249-8
   Default (Fixed-Price Supply & Service)    APR 1984 52.252-6    Authorized
Deviations In Clauses    APR 1984 52.253-1    Computer Generated Forms    JAN
1991 252.201-7000    Contracting Officer’s Representative    DEC 1991
252.203-7000    Requirements Relating to Compensation of Former DoD Officials   
JAN 2009 252.203-7001    Prohibition On Persons Convicted of Fraud or Other
Defense-Contract-Related Felonies    DEC 2008 252.203-7002    Requirement to
Inform Employees of Whistleblower Rights    JAN 2009 252.204-7003    Control Of
Government Personnel Work Product    APR 1992 252.204-7004 Alt A    Central
Contractor Registration (52.204-7) Alternate A    SEP 2007 252.204-7005    Oral
Attestation of Security Responsibilities    NOV 2001 252.205-7000    Provision
Of Information To Cooperative Agreement Holders    DEC 1991 252.209-7004   
Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country    DEC 2006 252.211-7003    Item Identification and Valuation
   AUG 2008

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 50 of 82

 

252.211-7005    Substitutions for Military or Federal Specifications and
Standards    NOV 2005 252.211-7007    Reporting of Government-Furnished
Equipment in the DoD Item Unique Identification (IUID) Registry    NOV 2008
252.215-7000    Pricing Adjustments    DEC 1991 252.215-7002    Cost Estimating
System Requirements    DEC 2006 252.215-7004    Excessive Pass-Through Charges
   MAY 2008 252.219-7003    Small Business Subcontracting Plan (DOD Contracts)
   APR 2007 252.219-7003 (Dev)    Small Business Subcontracting Plan (Dod
Contracts) (Deviation)    APR 2007 252.219-7003 (Dev) Alt I    Small Business
Subcontracting Plan (DoD Contracts) (Deviation) Alternate I    APR 2007
252.223-7001    Hazard Warning Labels    DEC 1991 252.223-7004    Drug Free Work
Force    SEP 1988 252.225-7001    Buy American Act And Balance Of Payments
Program    JAN 2009 252.225-7002    Qualifying Country Sources As Subcontractors
   APR 2003 252.225-7004    Report of Contract Performance Outside the United
States and Canada—Submission after Award    MAY 2007 252.225-7006    Quarterly
Reporting of Actual Contract Performance Outside the United States    MAY 2007
252.225-7012    Preference For Certain Domestic Commodities    DEC 2008
252.225-7013    Duty-Free Entry    OCT 2006 252.225-7016    Restriction On
Acquisition Of Ball and Roller Bearings    MAR 2006 252.226-7001    Utilization
of Indian Organizations and Indian-Owned Economic Enterprises, and Native
Hawaiian Small Business Concerns    SEP 2004 252.227-7016    Rights in Bid or
Proposal Information    JUN 1995 252.227-7019    Validation of Asserted
Restrictions—Computer Software    JUN 1995 252.227-7025    Limitations on the
Use or Disclosure of Government-Furnished Information Marked with Restrictive
Legends    JUN 1995 252.227-7026    Deferred Delivery Of Technical Data Or
Computer Software    APR 1988 252.227-7027    Deferred Ordering Of Technical
Data Or Computer Software    APR 1988 252.227-7030    Technical Data—Withholding
of Payment (Editable Local)    MAR 2000 252.231-7000    Supplemental Cost
Principles    DEC 1991 252.232-7003    Electronic Submission of Payment Requests
and Receiving Reports    MAR 2008 252.232-7010    Levies on Contract Payments   
DEC 2006 252.239-7001    Information Assurance Contractor Training and
Certification    JAN 2008 252.243-7001    Pricing Of Contract Modifications   
DEC 1991 252.243-7002    Requests for Equitable Adjustment    MAR 1998
252.244-7000    Subcontracts for Commercial Items and Commercial Components (DoD
Contracts)    AUG 2009 252.246-7001 Alt I    Warranty Of Data (Dec 1991) -
Alternate I    DEC 1991 252.247-7023    Transportation of Supplies by Sea    MAY
2002 252.247-7024    Notification Of Transportation Of Supplies By Sea    MAR
2000

CLAUSES INCORPORATED BY FULL TEXT

52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (MAR 2000)

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 51 of 82

 

(a) The Government may extend the term of this contract by written notice to the
Contractor within 5 days; provided, that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 15 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.

(b) If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options
under this clause, shall not exceed 60 months.

52.219-28 POST-AWARD SMALL BUSINESS PROGRAM REREPRESENTATION (APR 2009)

(a) Definitions. As used in this clause—

Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.

Small business concern means a concern, including its affiliates, that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause. Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged. In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.

(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall rerepresent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:

(1) Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.

(2) Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.

(3) For long-term contracts—

(i) Within 60 to 120 days prior to the end of the fifth year of the contract;
and

(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.

(c) The Contractor shall rerepresent its size status in accordance with the size
standard in effect at the time of this rerepresentation that corresponds to the
North American Industry Classification System (NAICS) code assigned to this
contract. The small business size standard corresponding to this NAICS code can
be found at
http://www.sba.gov/services/contractingopportunities/sizestandardstopics/ .

(d) The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.

(e) Except as provided in paragraph (g) of this clause, the Contractor shall
make the rerepresentation required by paragraph (b) of this clause by validating
or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure that they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.

(f) If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 52 of 82

 

(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following rerepresentation
and submit it to the contracting office, along with the contract number and the
date on which the rerepresentation was completed:

The Contractor represents that it [    ] is, [X ] is not a small business
concern under NAICS Code 334511 assigned to contract number N00421-11-C-0030.

[Contractor to sign and date and insert authorized signer’s name and title].

 

            Signature     Date

        Signer’s Printed Name     Signer’s Title

52.223-11 OZONE-DEPLETING SUBSTANCES (MAY 2001)

(a) Definition. “Ozone-depleting substance”, as used in this clause, means any
substance the Environmental Protection Agency designates in 40 CFR part 82 as—

(1) Class I, including, but not limited to, chlorofluorocarbons, halons, carbon
tetrachloride, and methyl chloroform; or

(2) Class II, including, but not limited to, hydrochlorofluorocarbons.

(b) The Contractor shall label products which contain or are manufactured with
ozone-depleting substances in the manner and to the extent required by 42 U.S.C.
7671j (b), (c), and (d) and 40 CFR Part 82, Subpart E, as follows:

WARNING: Contains (or manufactured with, if applicable)
            *            , a substance(s) which harm(s) public health and
environment by destroying ozone in the upper atmosphere.

 

* The Contractor shall insert the name of the substance(s).

52.232-32 PERFORMANCE-BASED PAYMENTS (JAN 2008)

(a) Amount of payments and limitations on payments. Subject to such other
limitations and conditions as are specified in this contract and this clause,
the amount of payments and limitations on payments shall be specified in the
contract’s description of the basis for payment.

(b) Contractor request for performance-based payment. The Contractor may submit
requests for payment of performance-based payments not more frequently than
monthly, in a form and manner acceptable to the Contracting Officer. Unless
otherwise authorized by the Contracting Officer, all performance-based payments
in any period for which payment is being requested shall be included in a single
request, appropriately itemized and totaled. The Contractor’s request shall
contain the information and certification detailed in paragraphs (l) and (m) of
this clause.

(c) Approval and payment of requests.

(1) The Contractor shall not be entitled to payment of a request for
performance-based payment prior to successful accomplishment of the event or
performance criterion for which payment is requested. The Contracting Officer
shall determine whether the event or performance criterion for which payment is
requested has been successfully accomplished in accordance with the terms of the
contract. The Contracting Officer may, at any time, require the Contractor to
substantiate the successful performance of any event or performance criterion
which has been or is represented as being payable.

(2) A payment under this performance-based payment clause is a contract
financing payment under the Prompt Payment clause of this contract and not
subject to the interest penalty provisions of the Prompt Payment Act. The
designated payment office will pay approved requests on the [30th] day after
receipt of the request for performance-based payment by the designated payment
office. However, the designated payment office is not required to provide

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 53 of 82

 

payment if the Contracting Officer requires substantiation as provided in
paragraph (c)(1) of this clause, or inquires into the status of an event or
performance criterion, or into any of the conditions listed in paragraph (e) of
this clause, or into the Contractor certification. The payment period will not
begin until the Contracting Officer approves the request.

(3) The approval by the Contracting Officer of a request for performance-based
payment does not constitute an acceptance by the Government and does not excuse
the Contractor from performance of obligations under this contract.

(d) Liquidation of performance-based payments.

(1) Performance-based finance amounts paid prior to payment for delivery of an
item shall be liquidated by deducting a percentage or a designated dollar amount
from the delivery payment. If the performance-based finance payments are on a
delivery item basis, the liquidation amount for each such line item shall be the
percent of that delivery item price that was previously paid under
performance-based finance payments or the designated dollar amount. If the
performance-based finance payments are on a whole contract basis, liquidation
shall be by either predesignated liquidation amounts or a liquidation
percentage.

(2) If at any time the amount of payments under this contract exceeds any
limitation in this contract, the Contractor shall repay to the Government the
excess. Unless otherwise determined by the Contracting Officer, such excess
shall be credited as a reduction in the unliquidated performance-based payment
balance(s), after adjustment of invoice payments and balances for any
retroactive price adjustments.

(e) Reduction or suspension of performance-based payments. The Contracting
Officer may reduce or suspend performance-based payments, liquidate
performance-based payments by deduction from any payment under the contract, or
take a combination of these actions after finding upon substantial evidence any
of the following conditions:

(1) The Contractor failed to comply with any material requirement of this
contract (which includes paragraphs (h) and (i) of this clause).

(2) Performance of this contract is endangered by the Contractor’s —

(i) Failure to make progress; or

(ii) Unsatisfactory financial condition.

(3) The Contractor is delinquent in payment of any subcontractor or supplier
under this contract in the ordinary course of business.

(f) Title.

(1) Title to the property described in this paragraph (f) shall vest in the
Government. Vestiture shall be immediately upon the date of the first
performance-based payment under this contract, for property acquired or produced
before that date. Otherwise, vestiture shall occur when the property is or
should have been allocable or properly chargeable to this contract.

(2) “Property,” as used in this clause, includes all of the following described
items acquired or produced by the Contractor that are or should be allocable or
properly chargeable to this contract under sound and generally accepted
accounting principles and practices:

(i) Parts, materials, inventories, and work in process;

(ii) Special tooling and special test equipment to which the Government is to
acquire title under any other clause of this contract;

(iii) Nondurable (i.e., noncapital) tools, jigs, dies, fixtures, molds,
patterns, taps, gauges, test equipment and other similar manufacturing aids,
title to which would not be obtained as special tooling under subparagraph
(f)(2)(ii) of this clause; and

(iv) Drawings and technical data, to the extent the Contractor or subcontractors
are required to deliver them to the Government by other clauses of this
contract.

(3) Although title to property is in the Government under this clause, other
applicable clauses of this contract (e.g., the termination or special tooling
clauses) shall determine the handling and disposition of the property.

(4) The Contractor may sell any scrap resulting from production under this
contract, without requesting the Contracting Officer’s approval, provided that
any significant reduction in the value of the property to which the Government
has title under this clause is reported in writing to the Contracting Officer.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 54 of 82

 

(5) In order to acquire for its own use or dispose of property to which title is
vested in the Government under this clause, the Contractor must obtain the
Contracting Officer’s advance approval of the action and the terms. If approved,
the basis for payment (the events or performance criteria) to which the property
is related shall be deemed to be not in compliance with the terms of the
contract and not payable (if the property is part of or needed for performance),
and the Contractor shall refund the related performance-based payments in
accordance with paragraph (d) of this clause.

(6) When the Contractor completes all of the obligations under this contract,
including liquidation of all performance-based payments, title shall vest in the
Contractor for all property (or the proceeds thereof) not —

(i) Delivered to, and accepted by, the Government under this contract; or

(ii) Incorporated in supplies delivered to, and accepted by, the Government
under this contract and to which title is vested in the Government under this
clause.

(7) The terms of this contract concerning liability for Government-furnished
property shall not apply to property to which the Government acquired title
solely under this clause.

(g) Risk of loss. Before delivery to and acceptance by the Government, the
Contractor shall bear the risk of loss for property, the title to which vests in
the Government under this clause, except to the extent the Government expressly
assumes the risk. If any property is damaged, lost, stolen, or destroyed, the
basis of payment (the events or performance criteria) to which the property is
related shall be deemed to be not in compliance with the terms of the contract
and not payable (if the property is part of or needed for performance), and the
Contractor shall refund the related performance-based payments in accordance
with paragraph (d) of this clause.

(h) Records and controls. The Contractor shall maintain records and controls
adequate for administration of this clause. The Contractor shall have no
entitlement to performance-based payments during any time the Contractor’s
records or controls are determined by the Contracting Officer to be inadequate
for administration of this clause.

(i) Reports and Government access. The Contractor shall promptly furnish
reports, certificates, financial statements, and other pertinent information
requested by the Contracting Officer for the administration of this clause and
to determine that an event or other criterion prompting a financing payment has
been successfully accomplished. The Contractor shall give the Government
reasonable opportunity to examine and verify the Contractor’s records and to
examine and verify the Contractor’s performance of this contract for
administration of this clause.

(j) Special terms regarding default. If this contract is terminated under the
Default clause,

(1) the Contractor shall, on demand, repay to the Government the amount of
unliquidated performance-based payments, and

(2) title shall vest in the Contractor, on full liquidation of all
performance-based payments, for all property for which the Government elects not
to require delivery under the Default clause of this contract. The Government
shall be liable for no payment except as provided by the Default clause.

(k) Reservation of rights.

(1) No payment or vesting of title under this clause shall —

(i) Excuse the Contractor from performance of obligations under this contract;
or

(ii) Constitute a waiver of any of the rights or remedies of the parties under
the contract.

(2) The Government’s rights and remedies under this clause —

(i) Shall not be exclusive, but rather shall be in addition to any other rights
and remedies provided by law or this contract; and

(ii) Shall not be affected by delayed, partial, or omitted exercise of any
right, remedy, power, or privilege, nor shall such exercise or any single
exercise preclude or impair any further exercise under this clause or the
exercise of any other right, power, or privilege of the Government.

(l) Content of Contractor’s request for performance-based payment. The
Contractor’s request for performance-based payment shall contain the following:

(1) The name and address of the Contractor;

(2) The date of the request for performance-based payment;

(3) The contract number and/or other identifier of the contract or order under
which the request is made;

(4) Such information and documentation as is required by the contract’s
description of the basis for payment; and

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 55 of 82

 

(5) A certification by a Contractor official authorized to bind the Contractor,
as specified in paragraph (m) of this clause.

(m) Content of Contractor’s certification. As required in paragraph (l)(5) of
this clause, the Contractor shall make the following certification in each
request for performance-based payment:

I certify to the best of my knowledge and belief that —

(1) This request for performance-based payment is true and correct; this request
(and attachments) has been prepared from the books and records of the
Contractor, in accordance with the contract and the instructions of the
Contracting Officer;

(2) (Except as reported in writing on N/A, all payments to subcontractors and
suppliers under this contract have been paid, or will be paid, currently, when
due in the ordinary course of business;

(3) There are no encumbrances (except as reported in writing on N/A against the
property acquired or produced for, and allocated or properly chargeable to, the
contract which would affect or impair the Government’s title;

(4) There has been no materially adverse change in the financial condition of
the Contractor since the submission by the Contractor to the Government of the
most recent written information dated 7 Mar 2011; and

(5) After the making of this requested performance-based payment, the amount of
all payments for each deliverable item for which performance-based payments have
been requested will not exceed any limitation in the contract, and the amount of
all payments under the contract will not exceed any limitation in the contract.

52.233-4 APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM (OCT 2004)

United States law will apply to resolve any claim of breach of this contract.

52.245-1 GOVERNMENT PROPERTY (JUN 2007)

(a) Definitions. As used in this clause—

“Acquisition cost” means the cost to acquire a tangible capital asset including
the purchase price of the asset and costs necessary to prepare the asset for
use. Costs necessary to prepare the asset for use include the cost of placing
the asset in location and bringing the asset to a condition necessary for normal
or expected use.

“Cannibalize” means to remove serviceable parts from one item of equipment in
order to install them on another item of equipment.

“Contractor-acquired property” means property acquired, fabricated, or otherwise
provided by the Contractor for performing a contract, and to which the
Government has title.

“Contractor inventory” means—

(1) Any property acquired by and in the possession of a Contractor or
subcontractor under a contract for which title is vested in the Government and
which exceeds the amounts needed to complete full performance under the entire
contract;

(2) Any property that the Government is obligated or has the option to take over
under any type of contract, e.g., as a result either of any changes in the
specifications or plans thereunder or of the termination of the contract (or
subcontract thereunder), before completion of the work, for the convenience or
at the option of the Government; and

(3) Government-furnished property that exceeds the amounts needed to complete
full performance under the entire contract.

“Contractor’s managerial personnel” means the Contractor’s directors, officers,
managers, superintendents, or equivalent representatives who have supervision or
direction of—

(1) All or substantially all of the Contractor’s business;

(2) All or substantially all of the Contractor’s operation at any one plant or
separate location; or

(3) A separate and complete major industrial operation.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 56 of 82

 

“Demilitarization” means rendering a product unusable for, and not restorable
to, the purpose for which it was designed or is customarily used.

“Discrepancies incident to shipment” means any differences ( e.g. , count or
condition) between the items documented to have been shipped and items actually
received.

“Equipment” means a tangible asset that is functionally complete for its
intended purpose, durable, nonexpendable, and needed for the performance of a
contract. Equipment is not intended for sale, and does not ordinarily lose its
identity or become a component part of another article when put into use.

“Government-furnished property” means property in the possession of, or directly
acquired by, the Government and subsequently furnished to the Contractor for
performance of a contract.

“Government property” means all property owned or leased by the Government.
Government property includes both Government-furnished and Contractor-acquired
property.

“Material” means property that may be consumed or expended during the
performance of a contract, component parts of a higher assembly, or items that
lose their individual identity through incorporation into an end-item. Material
does not include equipment, special tooling and special test equipment.

“Nonseverable” means property that cannot be removed after construction or
installation without substantial loss of value or damage to the installed
property or to the premises where installed.

“Plant equipment” as used in this part, means personal property of a capital
nature (including equipment, machine tools, test equipment, furniture, vehicles,
and accessory and auxiliary items) for use in manufacturing supplies, in
performing services, or for any administrative or general plant purpose. It does
not include special tooling or special test equipment.

“Precious metals” means silver, gold, platinum, palladium, iridium, osmium,
rhodium, and ruthenium.

“Property” means all tangible property, both real and personal.

“Property Administrator” means an authorized representative of the Contracting
Officer appointed in accordance with agency procedures, responsible for
administering the contract requirements and obligations relating to Government
property in the possession of a Contractor.

“Provide” means to furnish, as in Government-furnished property, or to acquire,
as in contractor-acquired property.

“Real property” means land and rights in land, ground improvements, utility
distribution systems, and buildings and other structures. It does not include
foundations and other work necessary for installing special tooling, special
test equipment, or plant equipment.

“Sensitive property” means property potentially dangerous to the public safety
or security if stolen, lost, or misplaced, or that shall be subject to
exceptional physical security, protection, control, and accountability. Examples
include weapons, ammunition, explosives, controlled substances, radioactive
materials, hazardous materials or wastes, or precious metals.

“Surplus property” means excess personal property not required by any Federal
agency as determined by the Administrator of the General Services Administration
(GSA).

(b) Property management .

(1) The Contractor shall have a system to manage (control, use, preserve,
protect, repair and maintain) Government property in its possession. The system
shall be adequate to satisfy the requirements of this clause. In doing so, the
Contractor shall initiate and maintain the processes, systems, procedures,
records, and methodologies necessary for effective control of Government
property, consistent with voluntary consensus standards and/or industry-leading
practices and standards for Government property management except where
inconsistent with law or regulation. During the period of performance, the
Contractor shall disclose any significant changes to their property management
system to the Property Administrator prior to implementation.

(2) The Contractor’s responsibility extends from the initial acquisition and
receipt of property, through stewardship, custody, and use until formally
relieved of responsibility by authorized means, including delivery, consumption,
expending, disposition, or via a completed investigation, evaluation, and final
determination for lost, damaged, destroyed, or stolen property. This requirement
applies to all Government property under the Contractor’s accountability,
stewardship, possession or control, including its vendors or subcontractors (see
paragraph (f)(1)(v) of this clause).

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 57 of 82

 

(3) The Contractor shall include the requirements of this clause in all
subcontracts under which Government property is acquired or furnished for
subcontract performance.

(c) Use of Government property . The Contractor shall use Government property,
either furnished or acquired under this contract, only for performing this
contract, unless otherwise provided for in this contract or approved by the
Contracting Officer. The Contractor shall not modify, cannibalize, or make
alterations to Government property unless this contract specifically identifies
the modifications, alterations or improvements as work to be performed.

(d) Government-furnished property .

(1) The Government shall deliver to the Contractor the Government-furnished
property described in this contract. The Government shall furnish related data
and information needed for the intended use of the property. The warranties of
suitability of use and timely delivery of Government-furnished property do not
apply to property acquired or fabricated by the Contractor as
contractor-acquired property and subsequently transferred to another contract
with this Contractor.

(2) The delivery and/or performance dates specified in this contract are based
upon the expectation that the Government-furnished property will be suitable for
contract performance and will be delivered to the Contractor by the dates stated
in the contract.

(i) If the property is not delivered to the Contractor by the dates stated in
the contract, the Contracting Officer shall, upon the Contractor’s timely
written request, consider an equitable adjustment to the contract.

(ii) In the event property is received by the Contractor, or for
Government-furnished property after receipt and installation, in a condition not
suitable for its intended use, the Contracting Officer shall, upon the
Contractor’s timely written request, advise the Contractor on a course of action
to remedy the problem. Such action may include repairing, replacing, modifying,
returning, or otherwise disposing of the property at the Government’s expense.
Upon completion of the required action(s), the Contracting Officer shall
consider an equitable adjustment to the contract (see also paragraph
(f)(1)(ii)(A) of this clause).

(iii) The Government may, at its option, furnish property in an “as-is”
condition. The Contractor will be given the opportunity to inspect such property
prior to the property being provided. In such cases, the Government makes no
warranty with respect to the serviceability and/or suitability of the property
for contract performance. Any repairs, replacement, and/or refurbishment shall
be at the Contractor’s expense.

(3)(i) The Contracting Officer may by written notice, at any time—

(A) Increase or decrease the amount of Government-furnished property under this
contract;

(B) Substitute other Government-furnished property for the property previously
furnished, to be furnished, or to be acquired by the Contractor for the
Government under this contract; or

(C) Withdraw authority to use property.

(ii) Upon completion of any action(s) under paragraph (d)(3)(i) of this clause,
and the Contractor’s timely written request, the Contracting Officer shall
consider an equitable adjustment to the contract.

(e) Title to Government property .

(1) The Government shall retain title to all Government-furnished property.
Title to Government property shall not be affected by its incorporation into or
attachment to any property not owned by the Government, nor shall Government
property become a fixture or lose its identity as personal property by being
attached to any real property.

(2) Fixed-price contracts.

(i) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(collectively referred to as “Government property”), are subject to the
provisions of this clause.

(ii) Title to each item of equipment, special test equipment and special tooling
acquired by the Contractor for the Government under this contract shall pass to
and vest in the Government when its use in performing this contract commences or
when the Government has paid for it, whichever is earlier, whether or not title
previously vested in the Government.

(iii) If this contract contains a provision directing the Contractor to purchase
material for which the Government will reimburse the Contractor as a direct item
of cost under this contract—

(A) Title to material purchased from a vendor shall pass to and vest in the
Government upon the vendor’s delivery of such material; and

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 58 of 82

 

(B) Title to all other material shall pass to and vest in the Government upon—

( 1 ) Issuance of the material for use in contract performance;

( 2 ) Commencement of processing of the material or its use in contract
performance; or

( 3 ) Reimbursement of the cost of the material by the Government, whichever
occurs first.

(3) Title under Cost-Reimbursement or Time-and-Material Contracts or
Cost-Reimbursable contract line items under Fixed-Price contracts .

(i) Title to all property purchased by the Contractor for which the Contractor
is entitled to be reimbursed as a direct item of cost under this contract shall
pass to and vest in the Government upon the vendor’s delivery of such property.

(ii) Title to all other property, the cost of which is reimbursable to the
Contractor, shall pass to and vest in the Government upon—

(A) Issuance of the property for use in contract performance;

(B) Commencement of processing of the property for use in contract performance;
or

(C) Reimbursement of the cost of the property by the Government, whichever
occurs first.

(iii) All Government-furnished property and all property acquired by the
Contractor, title to which vests in the Government under this paragraph
(e)(3)(iii) (collectively referred to as “Government property)”, are subject to
the provisions of this clause.

(f) Contractor plans and systems.

(1) Contractors shall establish and implement property management plans,
systems, and procedures at the contract, program, site or entity level to enable
the following outcomes:

(i) Acquisition of Property. The Contractor shall document that all property was
acquired consistent with its engineering, production planning, and material
control operations.

(ii) Receipt of Government Property . The Contractor shall receive Government
property (document the receipt), record the information necessary to meet the
record requirements of paragraph (f)(1)(iii)(A)(1) through (5) of this clause,
identify as Government owned in a manner appropriate to the type of property (
e.g. ., stamp, tag, mark, or other identification), and manage any discrepancies
incident to shipment.

(A) Government-furnished property. The Contractor shall furnish a written
statement to the Property Administrator containing all relevant facts, such as
cause or condition and a recommended course(s) of action, if overages,
shortages, or damages and/or other discrepancies are discovered upon receipt of
Government-furnished property.

(B) Contractor-acquired property. The Contractor shall take all actions
necessary to adjust for overages, shortages, damage and/or other discrepancies
discovered upon receipt, in shipment of Contractor-acquired property from a
vendor or supplier, so as to ensure the proper allocability and allowability of
associated costs.

(iii) Records of Government property. The Contractor shall create and maintain
records of all Government property accountable to the contract, including
Government-furnished and Contractor-acquired property.

(A) Property records shall enable a complete, current, auditable record of all
transactions and shall, unless otherwise approved by the Property Administrator,
contain the following:

( 1 ) The name, part number and description, manufacturer, model number, and
National Stock Number (if needed for additional item identification tracking
and/or disposition).

( 2 ) Quantity received (or fabricated), issued, and balance-on-hand.

( 3 ) Unit acquisition cost.

( 4 ) Unique-item identifier or equivalent (if available and necessary for
individual item tracking).

( 5 ) Unit of measure.

( 6 ) Accountable contract number or equivalent code designation.

( 7 ) Location.

( 8 ) Disposition.

( 9 ) Posting reference and date of transaction.

( 10 ) Date placed in service.

(B) Use of a Receipt and Issue System for Government Material . When approved by
the Property Administrator, the Contractor may maintain, in lieu of formal
property records, a file of appropriately cross-referenced documents evidencing
receipt, issue, and use of material that is issued for immediate consumption.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 59 of 82

 

(iv) Physical inventory . The Contractor shall periodically perform, record, and
disclose physical inventory results. A final physical inventory shall be
performed upon contract completion or termination. The Property Administrator
may waive this final inventory requirement, depending on the circumstances (
e.g. ., overall reliability of the Contractor’s system or the property is to be
transferred to a follow-on contract).

(v) Subcontractor control .

(A) The Contractor shall award subcontracts that clearly identify assets to be
provided and shall ensure appropriate flow down of contract terms and conditions
( e.g. , extent of liability for loss, damage, destruction or theft of
Government property).

(B) The Contractor shall assure its subcontracts are properly administered and
reviews are periodically performed to determine the adequacy of the
subcontractor’s property management system.

(vi) Reports. The Contractor shall have a process to create and provide reports
of discrepancies; loss, damage, destruction, or theft; physical inventory
results; audits and self-assessments; corrective actions; and other property
related reports as directed by the Contracting Officer.

(A) Loss, damage, destruction, or theft. Unless otherwise directed by the
Property Administrator, the Contractor shall investigate and promptly furnish a
written narrative of all incidents of loss, damage, destruction, or theft to the
property administrator as soon as the facts become known or when requested by
the Government.

(B) Such reports shall, at a minimum, contain the following information:

( 1 ) Date of incident (if known).

( 2 ) The name, commercial description, manufacturer, model number, and National
Stock Number (if applicable).

( 3 ) Quantity.

( 4 ) Unique Item Identifier (if available).

( 5 ) Accountable Contract number.

( 6 ) A statement indicating current or future need.

( 7 ) Acquisition cost, or if applicable, estimated scrap proceeds, estimated
repair or replacement costs.

( 8 ) All known interests in commingled property of which the Government
property is a part.

( 9 ) Cause and corrective action taken or to be taken to prevent recurrence.

( 10 ) A statement that the Government will receive any reimbursement covering
the loss, damage, destruction, or theft, in the event the Contractor was or will
be reimbursed or compensated.

( 11 ) Copies of all supporting documentation.

( 12 ) Last known location.

( 13 ) A statement that the property did or did not contain sensitive or
hazardous material, and if so, that the appropriate agencies were notified.

(vii) Relief of stewardship responsibility . Unless the contract provides
otherwise, the Contractor shall be relieved of stewardship responsibility for
Government property when such property is—

(A) Consumed or expended, reasonably and properly, or otherwise accounted for,
in the performance of the contract, including reasonable inventory adjustments
of material as determined by the Property Administrator; or a Property
Administrator granted relief of responsibility for loss, damage, destruction or
theft of Government property;

(B) Delivered or shipped from the Contractor’s plant, under Government
instructions, except when shipment is to a subcontractor or other location of
the Contractor; or

(C) Disposed of in accordance with paragraphs (j) and (k) of this clause.

(viii) Utilizing Government property .

(A) The Contractor shall utilize, consume, move, and store Government Property
only as authorized under this contract. The Contractor shall promptly disclose
and report Government property in its possession that is excess to contract
performance.

(B) Unless otherwise authorized in this contract or by the Property
Administrator the Contractor shall not commingle Government property with
property not owned by the Government.

(ix) Maintenance . The Contractor shall properly maintain Government property.
The Contractor’s maintenance program shall enable the identification,
disclosure, and performance of normal and routine preventative

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 60 of 82

 

maintenance and repair. The Contractor shall disclose and report to the Property
Administrator the need for replacement and/or capital rehabilitation.

(x) Property closeout . The Contractor shall promptly perform and report to the
Property Administrator contract property closeout, to include reporting,
investigating and securing closure of all loss, damage, destruction, or theft
cases; physically inventorying all property upon termination or completion of
this contract; and disposing of items at the time they are determined to be
excess to contractual needs.

(2) The Contractor shall establish and maintain Government accounting source
data, as may be required by this contract, particularly in the areas of
recognition of acquisitions and dispositions of material and equipment.

(3) The Contractor shall establish and maintain procedures necessary to assess
its property management system effectiveness, and shall perform periodic
internal reviews and audits. Significant findings and/or results of such reviews
and audits pertaining to Government property shall be made available to the
Property Administrator.

(g) Systems analysis .

(1) The Government shall have access to the contractor’s premises and all
Government property, at reasonable times, for the purposes of reviewing,
inspecting and evaluating the Contractor’s property management plan, systems,
procedures, records, and supporting documentation that pertains to Government
property.

(2) Records of Government property shall be readily available to authorized
Government personnel and shall be safeguarded from tampering or destruction.

(3) Should it be determined by the Government that the Contractor’s property
management practices are inadequate or not acceptable for the effective
management and/or control of Government property under this contract, and/or
present an undue risk to the Government, the Contractor shall immediately take
all necessary corrective actions as directed by the Property Administrator.

(4) The Contractor shall ensure Government access to subcontractor premises, and
all Government property located at subcontractor premises, for the purposes of
reviewing, inspecting and evaluating the subcontractor’s property management
plan, systems, procedures, records, and supporting documentation that pertains
to Government property.

(h) Contractor Liability for Government Property .

(1) Unless otherwise provided for in the contract, the Contractor shall not be
liable for loss, damage, destruction, or theft to the Government property
furnished or acquired under this contract, except when any one of the following
applies—

(i) The risk is covered by insurance or the Contractor is otherwise reimbursed
(to the extent of such insurance or reimbursement). The allowability of
insurance costs shall be determined in accordance with 31.205-19.

(ii) The loss, damage, destruction, or theft is the result of willful misconduct
or lack of good faith on the part of the Contractor’s managerial personnel.
Contractor’s managerial personnel, in this clause, means the Contractor’s
directors, officers, managers, superintendents, or equivalent representatives
who have supervision or direction of all or substantially all of the
Contractor’s business; all or substantially all of the Contractor’s operation at
any one plant or separate location; or a separate and complete major industrial
operation.

(iii) The Contracting Officer has, in writing, revoked the Government’s
assumption of risk for loss, damage, destruction, or theft, due to a
determination under paragraph (g) of this clause that the Contractor’s property
management practices are inadequate, and/or present an undue risk to the
Government, and the Contractor failed to take timely corrective action. If the
Contractor can establish by clear and convincing evidence that the loss, damage,
destruction, or theft of Government property occurred while the Contractor had
adequate property management practices or the loss, damage, destruction, or
theft of Government property did not result from the Contractor’s failure to
maintain adequate property management practices, the Contractor shall not be
held liable.

(2) The Contractor shall take all reasonable actions necessary to protect the
Government property from further loss, damage, destruction, or theft. The
Contractor shall separate the damaged and undamaged Government property, place
all the affected Government property in the best possible order, and take such
other action as the Property Administrator directs.

(3) The Contractor shall do nothing to prejudice the Government’s rights to
recover against third parties for any loss, damage, destruction, or theft of
Government property.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 61 of 82

 

(4) Upon the request of the Contracting Officer, the Contractor shall, at the
Government’s expense, furnish to the Government all reasonable assistance and
cooperation, including the prosecution of suit and the execution of instruments
of assignment in favor of the Government in obtaining recovery.

(i) Equitable adjustment . Equitable adjustments under this clause shall be made
in accordance with the procedures of the Changes clause. The right to an
equitable adjustment shall be the Contractor’s exclusive remedy and the
Government shall not be liable to suit for breach of contract for the following:

(1) Any delay in delivery of Government-furnished property.

(2) Delivery of Government-furnished property in a condition not suitable for
its intended use.

(3) An increase, decrease, or substitution of Government-furnished property.

(4) Failure to repair or replace Government property for which the Government is
responsible.

(j) Contractor inventory disposal . Except as otherwise provided for in this
contract, the Contractor shall not dispose of Contractor inventory until
authorized to do so by the Plant Clearance Officer.

(1) Scrap to which the Government has obtained title under paragraph (e) of this
clause .

(i) Contractor with an approved scrap procedure .

(A) The Contractor may dispose of scrap resulting from production or testing
under this contract without Government approval. However, if the scrap requires
demilitarization or is sensitive property, the Contractor shall submit the scrap
on an inventory disposal schedule.

(B) For scrap from other than production or testing the Contractor may prepare
scrap lists in lieu of inventory disposal schedules (provided such lists are
consistent with the approved scrap procedures), except that inventory disposal
schedules shall be submitted for scrap aircraft or aircraft parts and scrap
that—

( 1 ) Requires demilitarization;

( 2 ) Is a classified item;

( 3 ) Is generated from classified items;

( 4 ) Contains hazardous materials or hazardous wastes;

( 5 ) Contains precious metals; or

( 6 ) Is dangerous to the public health, safety, or welfare.

(ii) Contractor without an approved scrap procedure . The Contractor shall
submit an inventory disposal schedule for all scrap. The Contractor may not
dispose of scrap resulting from production or testing under this contract
without Government approval.

(2) Predisposal requirements .

(i) Once the Contractor determines that Contractor-acquired property is no
longer needed for contract performance, the Contractor in the following order of
priority—

(A) May contact the Contracting Officer if use of the property in the
performance of other Government contracts is practical;

(B) May purchase the property at the acquisition cost; or

(C) Shall make reasonable efforts to return unused property to the appropriate
supplier at fair market value (less, if applicable, a reasonable restocking fee
that is consistent with the supplier’s customary practices).

(ii) The Contractor shall list, on Standard Form 1428, Inventory Disposal
Schedule, property that was not used in the performance of other Government
contracts under paragraph (j)(2)(i)(A) of this clause, property that was not
purchased under paragraph (j)(2)(i)(B) of this clause, and property that could
not be returned to a supplier under paragraph (j)(2)(i)(C) of this clause.

(3) Inventory disposal schedules .

(i) The Contractor shall use Standard Form 1428, Inventory Disposal Schedule, to
identify—

(A) Government-furnished property that is no longer required for performance of
this contract, provided the terms of another Government contract do not require
the Government to furnish that property for performance of this contract;

(B) Contractor-acquired property, to which the Government has obtained title
under paragraph (e) of this clause, which is no longer required for performance
of that contract; and

(C) Termination inventory.

(ii) The Contractor may annotate inventory disposal schedules to identify
property the Contractor wishes to purchase from the Government.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 62 of 82

 

(iii) Unless the Plant Clearance Officer has agreed otherwise, or the contract
requires electronic submission of inventory disposal schedules, the Contractor
shall prepare separate inventory disposal schedules for—

(A) Special test equipment with commercial components;

(B) Special test equipment without commercial components;

(C) Printing equipment;

(D) Information technology ( e.g. ., computers, computer components, peripheral
equipment, and related equipment);

(E) Precious metals;

(F) Mononuclear hazardous materials or hazardous wastes; or

(G) Nuclear materials or nuclear wastes.

(iv) The Contractor shall describe the property in sufficient detail to permit
an understanding of its intended use. Property with the same description,
condition code, and reporting location may be grouped in a single line item.

(4) Submission requirements . The Contractor shall submit inventory disposal
schedules to the Plant Clearance Officer no later than—

(i) 30-days following the Contractor’s determination that a Government property
item is no longer required for performance of this contract;

(ii) 60 days, or such longer period as may be approved by the Plant Clearance
Officer, following completion of contract deliveries or performance; or

(iii) 120 days, or such longer period as may be approved by the Termination
Contracting Officer following contract termination in whole or in part.

(5) Corrections. The Plant Clearance Officer may—

(i) Reject a schedule for cause ( e.g. ., contains errors, determined to be
inaccurate); and

(ii) Require the Contractor to correct an inventory disposal schedule.

(6) Postsubmission adjustments. The Contractor shall notify the Plant Clearance
Officer at least 10 working days in advance of its intent to remove an item from
an approved inventory disposal schedule. Upon approval of the Plant Clearance
Officer, or upon expiration of the notice period, the Contractor may make the
necessary adjustments to the inventory schedule.

(7) Storage.

(i) The Contractor shall store the property identified on an inventory disposal
schedule pending receipt of disposal instructions. The Government’s failure to
furnish disposal instructions within 120 days following acceptance of an
inventory disposal schedule may entitle the Contractor to an equitable
adjustment for costs incurred to store such property on or after the 121st day.

(ii) The Contractor shall obtain the Plant Clearance Officer’s approval to
remove Government property from the premises where the property is currently
located prior to receipt of final disposition instructions. If approval is
granted, any costs incurred by the Contractor to transport or store the property
shall not increase the price or fee of any Government contract. The storage
facility shall be appropriate for assuring the property’s physical safety and
suitability for use. Approval does not relieve the Contractor of any liability
for such property under this contract.

(8) Disposition instructions.

(i) If the Government does not furnish disposition instructions to the
Contractor within 45 days following acceptance of a scrap list, the Contractor
may dispose of the listed scrap in accordance with the Contractor’s approved
scrap procedures.

(ii) The Contractor shall prepare for shipment, deliver f.o.b. origin, or
dispose of Contractor inventory as directed by the Plant Clearance Officer. If
not returned to the Government, the Contractor shall remove and destroy any
markings identifying the property as U.S. Government-owned property prior to its
disposal.

(iii) The Contracting Officer may require the Contractor to demilitarize the
property prior to shipment or disposal. In such cases, the Contractor may be
entitled to an equitable adjustment under paragraph (i) of this clause.

(9) Disposal proceeds. As directed by the Contracting Officer, the Contractor
shall credit the net proceeds from the disposal of Contractor inventory to the
contract, or to the Treasury of the United States as miscellaneous receipts.

(10) Subcontractor inventory disposal schedules . The Contractor shall require
its Subcontractors to submit inventory disposal schedules to the Contractor in
accordance with the requirements of paragraph (j)(4) of this clause.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 63 of 82

 

(k) Abandonment of Government property .

(1) The Government shall not abandon sensitive Government property or
termination inventory without the Contractor’s written consent.

(2) The Government, upon notice to the Contractor, may abandon any nonsensitive
Government property in place, at which time all obligations of the Government
regarding such property shall cease.

(3) The Government has no obligation to restore or rehabilitate the Contractor’s
premises under any circumstances; however, if Government-furnished property is
withdrawn or is unsuitable for the intended use, or if other Government property
is substituted, then the equitable adjustment under paragraph (i) of this clause
may properly include restoration or rehabilitation costs.

(l) Communication . All communications under this clause shall be in writing.

(m) Contracts outside the United States . If this contract is to be performed
outside of the United States and its outlying areas, the words “Government” and
“Government-furnished” (wherever they appear in this clause) shall be construed
as “United States Government” and “United States Government-furnished”,
respectively.

52.246-19 WARRANTY OF SYSTEMS AND EQUIPMENT UNDER PERFORMANCE SPECIFICATIONS OR
DESIGN CRITERIA (MAY 2001)

(a) Definitions. As used in this clause—

“Acceptance” means the act of an authorized representative of the Government by
which the Government assumes for itself, or as an agent of another, ownership of
existing and identified supplies, or approves specific services rendered, as
partial or complete performance of the contract.

“Defect” means any condition or characteristic in any supplies or services
furnished by the Contractor under the contract that is not in compliance with
the requirements of the contract.

“Supplies” means the end items furnished by the Contractor and related services
required under this contract. Except when this contract includes the clause
entitled Warranty of Data, supplies also mean “data.”

(b) Contractor’s obligations. (1) the Contractor’s warranties under this clause
shall apply only to those defects discovered by either the Government or the
Contractor within 3 years after date of Government acceptance.

(2) If the Contractor becomes aware at any time before acceptance by the
Government (whether before or after tender to the Government) that a defect
exists in any supplies or services, the Contractor shall (i) correct the defect
or (ii) notify the Contracting Officer, in writing, of the defect, using the
same procedures prescribed in paragraph (b)(3) of this clause.

(3) If the Contracting Officer determines that a defect exists in any of the
supplies or services accepted by the government under this contract, the
contracting officer shall notify the Contractor of the defect, in writing,
within within 6 months after discovery of defect. Upon timely notification of
the existence of a defect, or if the Contractor independently discovers a defect
in accepted supplies or services, the Contractor shall submit to the Contracting
Officer, in writing, within 3 months a recommendation for corrective actions,
together with supporting information in sufficient detail for the contracting
officer to determine what corrective action, if any, shall be undertaken.

(4)The Contractor shall comply with any timely written direction from the
Contracting Officer to correct or partially correct a defect, at no increase in
the contract price.

(5) The contractor shall also prepare and furnish to the Contracting Officer
data and reports applicable to any correction required under this clause
(including revision and updating of all other affected data called for under
this contract) at no increase in the contract price.

(6) In the event of timely notice of a decision not to correct or only to
partially correct, the contractor shall submit a technical and cost proposal
within 1 month to amend the contract to permit acceptance of the affected
supplies or services in accordance with the revised requirement, and an
equitable reduction in the contract price shall be negotiated by the parties and
be reflected in a supplemental agreement to this contract.

(7) Any supplies or parts thereof corrected or furnished in replacement and any
services reperformed shall also be subject to the conditions of this clause to
the same extent as supplies or services initially accepted. The warranty,

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 64 of 82

 

with respect to these supplies, parts, or services, shall be equal in duration
to that set forth in paragraph (b)(1) of this clause, and shall run from the
date of delivery of the corrected or replaced supplies.

(8) The Contractor shall not be responsible under this clause for the correction
of defects in Government-furnished property, except for defects in installation,
unless the contractor performs, or is obligated to perform, any modifications or
other work on such property. In that event, the Contractor shall be responsible
for correction of defects that result from the modifications or other work.

(9) If correction or replacement is required, and transportation of supplies in
connection with correction or replacement is necessary, transportation charges
and responsibility for the supplies while in transit shall be borne by the
Government.

(10) All implied warranties of merchantability and “fitness for a particular
purpose” are excluded from any obligation under this contract.

(c) Remedies available to the Government. (1) The rights and remedies of the
Government provided in this clause—

(i) Shall not be affected in any way by any terms or conditions of this contract
concerning the conclusiveness of inspection and acceptance; and

(ii) Are in addition to, and do not limit, any rights afforded to the Government
by any other clause of this contract.

(2) Within 1 month after receipt of the Contractor’s recommendations for
corrective action and adequate supporting information, the Contracting Officer,
using sole discretion, shall give the Contractor written notice not to correct
any defect, or to correct or partially correct any defect within a reasonable
time at either the contractor’s production facility or the Navy inventory site.

(3) In no event shall the Government be responsible for any extension or delays
in the scheduled deliveries or periods of performance under this contract as a
result of the Contractor’s obligations to correct defects, nor shall there be
any adjustment of the delivery schedule or period of performance as a result of
the correction of defects unless provided by a supplemental agreement with
adequate consideration.

(4) This clause shall not be construed as obligating the Government to increase
the contract price.

(5) (i) The Contracting Officer shall give the Contractor a written notice
specifying any failure or refusal of the Contractor to—

(A) Present a detailed recommendation for corrective action as required by
paragraph (b)(3) of this clause.

(B) Correct defects as directed under paragraph (b)(4) of this clause; or

(C) Prepare and furnish data and reports as required by paragraph (b)(5) of this
clause.

(ii) The notice shall specify a period of time following receipt of the notice
by the Contractor in which the Contractor must remedy the failure or refusal
specified in the notice.

(6) If the Contractor does not comply with the Contracting Officer’s written
notice in paragraph (c)(5)(i) of this clause, the Contracting Officer may by
contract or otherwise—

(i) Obtain detailed recommendations for corrective action and either—

(A) Correct the supplies or services; or

(B) Replace the supplies or services, and if the Contractor fails to furnish
timely disposition instructions, the Contracting Officer may dispose of the
nonconforming supplies for the Contractor’s account in a reasonable manner, in
which case the Government is entitled to reimbursement from the Contractor, or
from the proceeds, for the reasonable expenses of care and disposition, as well
as for excess costs incurred or to be incurred;

(ii) Obtain applicable data and reports; and

(iii) Charge the Contractor for the costs incurred by the Government.

52.248-1 VALUE ENGINEERING (FEB 2000)

(a) General. The Contractor is encouraged to develop, prepare, and submit value
engineering change proposals (VECP’s) voluntarily. The Contractor shall share in
any net acquisition savings realized from accepted VECP’s, in accordance with
the incentive sharing rates in paragraph (f) below.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 65 of 82

 

(b) Definitions.

“Acquisition savings,” as used in this clause, means savings resulting from the
application of a VECP to contracts awarded by the same contracting office or its
successor for essentially the same unit. Acquisition savings include—

(1) Instant contract savings, which are the net cost reductions on this, the
instant contract, and which are equal to the instant unit cost reduction
multiplied by the number of instant contract units affected by the VECP, less
the Contractor’s allowable development and implementation costs;

(2) Concurrent contract savings, which are net reductions in the prices of other
contracts that are definitized and ongoing at the time the VECP is accepted; and

(3) Future contract savings, which are the product of the future unit cost
reduction multiplied by the number of future contract units in the sharing base.
On an instant contract, future contract savings include savings on increases in
quantities after VECP acceptance that are due to contract modifications,
exercise of options, additional orders, and funding of subsequent year
requirements on a multiyear contract.

“Collateral savings,” as used in this clause, means those measurable net
reductions resulting from a VECP in the agency’s overall projected collateral
costs, exclusive of acquisition savings, whether or not the acquisition cost
changes.

“Contracting office” includes any contracting office that the acquisition is
transferred to, such as another branch of the agency or another agency’s office
that is performing a joint acquisition action.

“Contractor’s development and implementation costs,” as used in this clause,
means those costs the Contractor incurs on a VECP specifically in developing,
testing, preparing, and submitting the VECP, as well as those costs the
Contractor incurs to make the contractual changes required by Government
acceptance of a VECP.

“Future unit cost reduction,” as used in this clause, means the instant unit
cost reduction adjusted as the Contracting Officer considers necessary for
projected learning or changes in quantity during the sharing period. It is
calculated at the time the VECP is accepted and applies either—

(1) Throughout the sharing period, unless the Contracting Officer decides that
recalculation is necessary because conditions are significantly different from
those previously anticipated; or

(2) To the calculation of a lump-sum payment, which cannot later be revised.

“Government costs,” as used in this clause, means those agency costs that result
directly from developing and implementing the VECP, such as any net increases in
the cost of testing, operations, maintenance, and logistics support. The term
does not include the normal administrative costs of processing the VECP or any
increase in this contract’s cost or price resulting from negative instant
contract savings.

“Instant contract,” as used in this clause, means this contract, under which the
VECP is submitted. It does not include increases in quantities after acceptance
of the VECP that are due to contract modifications, exercise of options, or
additional orders. If this is a multiyear contract, the term does not include
quantities funded after VECP acceptance. If this contract is a fixed-price
contract with prospective price redetermination, the term refers to the period
for which firm prices have been established.

“Instant unit cost reduction” means the amount of the decrease in unit cost of
performance (without deducting any Contractor’s development or implementation
costs) resulting from using the VECP on this, the instant contract. If this is a
service contract, the instant unit cost reduction is normally equal to the
number of hours per line-item task saved by using the VECP on this contract,
multiplied by the appropriate contract labor rate.

“Negative instant contract savings” means the increase in the cost or price of
this contract when the acceptance of a VECP results in an excess of the
Contractor’s allowable development and implementation costs over the product of
the instant unit cost reduction multiplied by the number of instant contract
units affected.

“Net acquisition savings” means total acquisition savings, including instant,
concurrent, and future contract savings, less Government costs.

“Sharing base,” as used in this clause, means the number of affected end items
on contracts of the contracting office accepting the VECP.

“Sharing period,” as used in this clause, means the period beginning with
acceptance of the first unit incorporating the VECP and ending at a calendar
date or event determined by the contracting officer for each VECP.

“Unit,” as used in this clause, means the item or task to which the Contracting
Officer and the Contractor agree the VECP applies.

“Value engineering change proposal (VECP)” means a proposal that—

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 66 of 84

 

(1) Requires a change to this, the instant contract, to implement; and

(2) Results in reducing the overall projected cost to the agency without
impairing essential functions or characteristics; provided, that it does not
involve a change—

(i) In deliverable end item quantities only;

(ii) In research and development (R&D) end items or R&D test quantities that is
due solely to results of previous testing under this contract; or

(iii) To the contract type only.

(c) VECP preparation. As a minimum, the Contractor shall include in each VECP
the information described in subparagraphs (c)(1) through (8) below. If the
proposed change is affected by contractually required configuration management
or similar procedures, the instructions in those procedures relating to format,
identification, and priority assignment shall govern VECP preparation. The VECP
shall include the following:

(1) A description of the difference between the existing contract requirement
and the proposed requirement, the comparative advantages and disadvantages of
each, a justification when an item’s function or characteristics are being
altered, the effect of the change on the end item’s performance, and any
pertinent objective test data.

(2) A list and analysis of the contract requirements that must be changed if the
VECP is accepted, including any suggested specification revisions.

(3) Identification of the unit to which the VECP applies.

(4) A separate, detailed cost estimate for (i) the affected portions of the
existing contract requirement and (ii) the VECP. The cost reduction associated
with the VECP shall take into account the Contractor’s allowable development and
implementation costs, including any amount attributable to subcontracts under
the Subcontracts paragraph of this clause, below.

(5) A description and estimate of costs the Government may incur in implementing
the VECP, such as test and evaluation and operating and support costs.

(6) A prediction of any effects the proposed change would have on collateral
costs to the agency.

(7) A statement of the time by which a contract modification accepting the VECP
must be issued in order to achieve the maximum cost reduction, noting any effect
on the contract completion time or delivery schedule.

(8) Identification of any previous submissions of the VECP, including the dates
submitted, the agencies and contract numbers involved, and previous Government
actions, if known.

(d) Submission. The Contractor shall submit VECP’s to the Contracting Officer,
unless this contract states otherwise. If this contract is administered by other
than the contracting office, the Contractor shall submit a copy of the VECP
simultaneously to the Contracting Officer and to the Administrative Contracting
Officer.

(e) Government action. (1) The Contracting Officer will notify the Contractor of
the status of the VECP within 45 calendar days after the contracting office
receives it. If additional time is required, the Contracting Officer shall
notify the Contractor within the 45-day period and provide the reason for the
delay and the expected date of the decision. The Government will process VECP’s
expeditiously; however, it shall not be liable for any delay in acting upon a
VECP.

(2) If the VECP is not accepted, the Contracting Officer will notify the
Contractor in writing, explaining the reasons for rejection. The Contractor may
withdraw any VECP, in whole or in part, at any time before it is accepted by the
Government. The Contracting Officer may require that the Contractor provide
written notification before undertaking significant expenditures for VECP
effort.

(3) Any VECP may be accepted, in whole or in part, by the Contracting Officer’s
award of a modification to this contract citing this clause and made either
before or within a reasonable time after contract performance is completed.
Until such a contract modification applies a VECP to this contract, the
Contractor shall perform in accordance with the existing contract. The decision
to accept or reject all or part of any VECP is a unilateral decision made solely
at the discretion of the Contracting Officer.

(f) Sharing rates. If a VECP is accepted, the Contractor shall share in net
acquisition savings according to the percentages shown in the table below. The
percentage paid the Contractor depends upon—

(1) This contract’s type (fixed-price, incentive, or cost-reimbursement);

(2) The sharing arrangement specified in paragraph (a) above (incentive, program
requirement, or a combination as delineated in the Schedule); and

(3) The source of the savings (the instant contract, or concurrent and future
contracts), as follows:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 67 of 84

 

CONTRACTOR’S SHARE OF NET ACQUISITION SAVINGS

(Figures in percent)

 

      Incentive (Voluntary)   Program Requirement (Mandatory)

Contract Type

   Instant Contract
Rate   Concurrent and
Future Contract
Rate   Instant
Contract Rate   Concurrent and
Future Contract
Rate

Fixed-price (includes fixed-price-award-fee; excludes other fixed-price
incentive contracts)

   (1)50   (1)50   25   25

Incentive (fixed-price or cost)(other than award fee)

   (2)   (1)50   (2)   25

Cost-reimbursement ([includes cost-plus-award-fee; excludes other cost-type
incentive Contracts])

   (3)25   (3)25   15   15

 

(1) The Contracting Officer may increase the Contractor’s sharing rate to as
high as 75 percent for each VECP.

(2) Same sharing arrangement as the contract’s profit or fee adjustment formula.

(3) The Contracting Officer may increase the Contractor’s sharing rate to as
high as 50 percent for each VECP.

(g) Calculating net acquisition savings. (1) Acquisition savings are realized
when (i) the cost or price is reduced on the instant contract, (ii) reductions
are negotiated in concurrent contracts, (iii) future contracts are awarded, or
(iv) agreement is reached on a lump-sum payment for future contract savings (see
subparagraph (i)(4) below). Net acquisition savings are first realized, and the
Contractor shall be paid a share, when Government costs and any negative instant
contract savings have been fully offset against acquisition savings.

(2) Except in incentive contracts, Government costs and any price or cost
increases resulting from negative instant contract savings shall be offset
against acquisition savings each time such savings are realized until they are
fully offset. Then, the Contractor’s share is calculated by multiplying net
acquisition savings by the appropriate Contractor’s percentage sharing rate (see
paragraph (f) of this clause). Additional Contractor shares of net acquisition
savings shall be paid to the Contractor at the time realized.

(3) If this is an incentive contract, recovery of Government costs on the
instant contract shall be deferred and offset against concurrent and future
contract savings. The Contractor shall share through the contract incentive
structure in savings on the instant contract items affected. Any negative
instant contract savings shall be added to the target cost or to the target
price and ceiling price, and the amount shall be offset against concurrent and
future contract savings.

(4) If the Government does not receive and accept all items on which it paid the
Contractor’s share, the Contractor shall reimburse the Government for the
proportionate share of these payments.

(h) Contract adjustment. The modification accepting the VECP (or a subsequent
modification issued as soon as possible after any negotiations are completed)
shall—

(1) Reduce the contract price or estimated cost by the amount of instant
contract savings, unless this is an incentive contract;

(2) When the amount of instant contract savings is negative, increase the
contract price, target price and ceiling price, target cost, or estimated cost
by that amount;

(3) Specify the Contractor’s dollar share per unit on future contracts, or
provide the lump-sum payment;

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 68 of 84

 

(4) Specify the amount of any Government costs or negative instant contract
savings to be offset in determining net acquisition savings realized from
concurrent or future contract savings; and

(5) Provide the Contractor’s share of any net acquisition savings under the
instant contract in accordance with the following:

(i) Fixed-price contracts—add to contract price.

(ii) Cost-reimbursement contracts—add to contract fee.

(i) Concurrent and future contract savings.

(1) Payments of the Contractor’s share of concurrent and future contract savings
shall be made by a modification to the instant contract in accordance with
subparagraph (h)(5) above. For incentive contracts, shares shall be added as a
separate firm-fixed-price line item on the instant contract. The Contractor
shall maintain records adequate to identify the first delivered unit for 3 years
after final payment under this contract.

(2) The Contracting Officer shall calculate the Contractor’s share of concurrent
contract savings by—

(i) Subtracting from the reduction in price negotiated on the concurrent
contract any Government costs or negative instant contract savings not yet
offset; and

(ii) Multiplying the result by the Contractor’s sharing rate.

(3) The Contracting Officer shall calculate the Contractor’s share of future
contract savings by—

(i) Multiplying the future unit cost reduction by the number of future contract
units scheduled for delivery during the sharing period;

(ii) Subtracting any Government costs or negative instant contract savings not
yet offset; and

(iii) Multiplying the result by the Contractor’s sharing rate.

(4) When the Government wishes and the Contractor agrees, the Contractor’s share
of future contract savings may be paid in a single lump sum rather than in a
series of payments over time as future contracts are awarded. Under this
alternate procedure, the future contract savings may be calculated when the VECP
is accepted, on the basis of the Contracting Officer’s forecast of the number of
units that will be delivered during the sharing period. The Contractor’s share
shall be included in a modification to this contract (see subparagraph (h)(3)
above) and shall not be subject to subsequent adjustment.

(5) Alternate no-cost settlement method. When, in accordance with subsection
48.104-4 of the Federal Acquisition Regulation, the Government and the
Contractor mutually agree to use the no-cost settlement method, the following
applies:

(i) The Contractor will keep all the savings on the instant contract and on its
concurrent contracts only.

(ii) The Government will keep all the savings resulting from concurrent
contracts placed on other sources, savings from all future contracts, and all
collateral savings.

(j) Collateral savings. If a VECP is accepted, the Contracting Officer will
increase the instant contract amount, as specified in paragraph (h)(5) of this
clause, by a rate from 20 to 100 percent, as determined by the Contracting
Officer, of any projected collateral savings determined to be realized in a
typical year of use after subtracting any Government costs not previously
offset. However, the Contractor’s share of collateral savings will not exceed
the contract’s firm-fixed-price, target price, target cost, or estimated cost,
at the time the VECP is accepted, or $100,000, whichever is greater. The
Contracting Officer will be the sole determiner of the amount of collateral
savings.

(k) Relationship to other incentives. Only those benefits of an accepted VECP
not rewardable under performance, design-to-cost (production unit cost,
operating and support costs, reliability and maintainability), or similar
incentives shall be rewarded under this clause. However, the targets of such
incentives affected by the VECP shall not be adjusted because of VECP
acceptance. If this contract specifies targets but provides no incentive to
surpass them, the value engineering sharing shall apply only to the amount of
achievement better than target.

(l) Subcontracts. The Contractor shall include an appropriate value engineering
clause in any subcontract of $100,000 or more and may include one in
subcontracts of lesser value. In calculating any adjustment in this contract’s
price for instant contract savings (or negative instant contract savings), the
Contractor’s allowable development and implementation costs shall include any
subcontractor’s allowable development and implementation costs, and any value
engineering incentive payments to a subcontractor, clearly resulting from a VECP
accepted by the Government under this contract. The Contractor may choose any
arrangement for subcontractor value engineering incentive payments; provided,
that the payments shall not reduce the Government’s share of concurrent or
future contract savings or collateral savings.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 69 of 84

 

(m) Data. The Contractor may restrict the Government’s right to use any part of
a VECP or the supporting data by marking the following legend on the affected
parts:

These data, furnished under the Value Engineering clause of contract
N00421-11-C-0030, shall not be disclosed outside the Government or duplicated,
used, or disclosed, in whole or in part, for any purpose other than to evaluate
a value engineering change proposal submitted under the clause. This restriction
does not limit the Government’s right to use information contained in these data
if it has been obtained or is otherwise available from the Contractor or from
another source without limitations.

If a VECP is accepted, the Contractor hereby grants the Government unlimited
rights in the VECP and supporting data, except that, with respect to data
qualifying and submitted as limited rights technical data, the Government shall
have the rights specified in the contract modification implementing the VECP and
shall appropriately mark the data. (The terms “unlimited rights” and “limited
rights” are defined in Part 27 of the Federal Acquisition Regulation.)

52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es): http://www.arnet.gov/far
or http://farsite.hill.af.mil.

252.204-7006 BILLING INSTRUCTIONS (OCT 2005)

When submitting a request for payment, the Contractor shall—

(a) Identify the contract line item(s) on the payment request that reasonably
reflect contract work performance; and

(b) Separately identify a payment amount for each contract line item included in
the payment request.

252.208-7000 INTENT TO FURNISH PRECIOUS METALS AS GOVERNMENT- FURNISHED MATERIAL
(DEC 1991)

(a) The Government intends to furnish precious metals required in the
manufacture of items to be delivered under the contract if the Contracting
Officer determines it to be in the Government’s best interest. The use of
Government-furnished silver is mandatory when the quantity is one hundred troy
ounces or more. The precious metal(s) will be furnished pursuant to the
Government Furnished Property clause of this contract.

(b) The Offeror shall cite the type (silver, gold, platinum, palladium, iridium,
rhodium, and ruthenium) and quantity in whole troy ounces of precious metals
required in the performance of this contract (including precious metals required
for any first article or production sample), and shall specify the national
stock number (NSN) and nomenclature, if known, of the deliverable item requiring
precious metals.

Deliverable Item

Precious Metal* Quantity(NSN and Nomenclature)

 

[            ]     [        ] troy ounces per Q-62E sonobuoy    9660-00-106-9432
(Sparton) [            ]     [        ] troy ounces per Q-62E sonobuoy   
9660-00-106-9432 (USSI) [            ]     [        ] troy ounces per Q-36B
sonobuoy    9660-00-106-9432 (Sparton)

 

* If platinum or palladium, specify whether sponge or granules are required.

(c) Offerors shall submit two prices for each deliverable item which contains
precious metals—one based on the Government furnishing precious metals, and one
based on the Contractor furnishing precious metals. Award will be made on the
basis which is in the best interest of the Government.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 70 of 84

 

(d) The Contractor agrees to insert this clause, including this paragraph (d),
in solicitations for subcontracts and purchase orders issued in performance of
this contract, unless the Contractor knows that the item being purchased
contains no precious metals.

252.227-7013 RIGHTS IN TECHNICAL DATA—NONCOMMERCIAL ITEMS (NOV 1995)

(a) Definitions. As used in this clause:

(1) “Computer data base” means a collection of data recorded in a form capable
of being processed by a computer. The term does not include computer software.

(2) “Computer program” means a set of instructions, rules, or routines recorded
in a form that is capable of causing a computer to perform a specific operation
or series of operations.

(3) “Computer software” means computer programs, source code, source code
listings, object code listings, design details, algorithms, processes, flow
charts, formulae and related material that would enable the software to be
reproduced, recreated, or recompiled. Computer software does not include
computer data bases or computer software documentation.

(4) “Computer software documentation” means owner’s manuals, user’s manuals,
installation instructions, operating instructions, and other similar items,
regardless of storage medium, that explain the capabilities of the computer
software or provide instructions for using the software.

(5) “Detailed manufacturing or process data” means technical data that describe
the steps, sequences, and conditions of manufacturing, processing or assembly
used by the manufacturer to produce an item or component or to perform a
process.

(6) “Developed” means that an item, component, or process exists and is
workable. Thus, the item or component must have been constructed or the process
practiced. Workability is generally established when the item, component, or
process has been analyzed or tested sufficiently to demonstrate to reasonable
people skilled in the applicable art that there is a high probability that it
will operate as intended. Whether, how much, and what type of analysis or
testing is required to establish workability depends on the nature of the item,
component, or process, and the state of the art. To be considered “developed,”
the item, component, or process need not be at the stage where it could be
offered for sale or sold on the commercial market, nor must the item, component,
or process be actually reduced to practice within the meaning of Title 35 of the
United States Code.

(7) “Developed exclusively at private expense” means development was
accomplished entirely with costs charged to indirect cost pools, costs not
allocated to a government contract, or any combination thereof.

(i) Private expense determinations should be made at the lowest practicable
level.

(ii) Under fixed-price contracts, when total costs are greater than the
firm-fixed-price or ceiling price of the contract, the additional development
costs necessary to complete development shall not be considered when determining
whether development was at government, private, or mixed expense.

(8) “Developed exclusively with government funds” means development was not
accomplished exclusively or partially at private expense.

(9) “Developed with mixed funding” means development was accomplished partially
with costs charged to indirect cost pools and/or costs not allocated to a
government contract, and partially with costs charged directly to a government
contract.

(10) “Form, fit, and function data” means technical data that describes the
required overall physical, functional, and performance characteristics (along
with the qualification requirements, if applicable) of an item, component, or
process to the extent necessary to permit identification of physically and
functionally interchangeable items.

(11) “Government purpose” means any activity in which the United States
Government is a party, including cooperative agreements with international or
multi-national defense organizations, or sales or transfers by the United States
Government to foreign governments or international organizations. Government
purposes include competitive procurement, but do not include the rights to use,
modify, reproduce, release, perform, display, or disclose technical data for
commercial purposes or authorize others to do so.

(12) “Government purpose rights” means the rights to—

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 71 of 84

 

(i) Use, modify, reproduce, release, perform, display, or disclose technical
data within the Government without restriction; and

(ii) Release or disclose technical data outside the Government and authorize
persons to whom release or disclosure has been made to use, modify, reproduce,
release, perform, display, or disclose that data for United States government
purposes.

(13) “Limited rights” means the rights to use, modify, reproduce, release,
perform, display, or disclose technical data, in whole or in part, within the
Government. The Government may not, without the written permission of the party
asserting limited rights, release or disclose the technical data outside the
Government, use the technical data for manufacture, or authorize the technical
data to be used by another party, except that the Government may reproduce,
release or disclose such data or authorize the use or reproduction of the data
by persons outside the Government if reproduction, release, disclosure, or use
is—

(i) Necessary for emergency repair and overhaul; or

(ii) A release or disclosure of technical data (other than detailed
manufacturing or process data) to, or use of such data by, a foreign government
that is in the interest of the Government and is required for evaluational or
informational purposes;

(iii) Subject to a prohibition on the further reproduction, release, disclosure,
or use of the technical data; and

(iv) The contractor or subcontractor asserting the restriction is notified of
such reproduction, release, disclosure, or use.

(14) “Technical data” means recorded information, regardless of the form or
method of the recording, of a scientific or technical nature (including computer
software documentation). The term does not include computer software or data
incidental to contract administration, such as financial and/or management
information.

(15) “Unlimited rights” means rights to use, modify, reproduce, perform,
display, release, or disclose technical data in whole or in part, in any manner,
and for any purpose whatsoever, and to have or authorize others to do so.

(b) Rights in technical data. The Contractor grants or shall obtain for the
Government the following royalty free, world-wide, nonexclusive, irrevocable
license rights in technical data other than computer software documentation (see
the Rights in Noncommercial Computer Software and Noncommercial Computer
Software Documentation clause of this contract for rights in computer software
documentation):

(1) Unlimited rights. The Government shall have unlimited rights in technical
data that are—

(i) Data pertaining to an item, component, or process which has been or will be
developed exclusively with Government funds;

(ii) Studies, analyses, test data, or similar data produced for this contract,
when the study, analysis, test, or similar work was specified as an element of
performance;

(iii) Created exclusively with Government funds in the performance of a contract
that does not require the development, manufacture, construction, or production
of items, components, or processes;

(iv) Form, fit, and function data;

(v) Necessary for installation, operation, maintenance, or training purposes
(other than detailed manufacturing or process data);

(vi) Corrections or changes to technical data furnished to the Contractor by the
Government;

(vii) Otherwise publicly available or have been released or disclosed by the
Contractor or subcontractor without restrictions on further use, release or
disclosure, other than a release or disclosure resulting from the sale,
transfer, or other assignment of interest in the technical data to another party
or the sale or transfer of some or all of a business entity or its assets to
another party;

(viii) Data in which the Government has obtained unlimited rights under another
Government contract or as a result of negotiations; or

(ix) Data furnished to the Government, under this or any other Government
contract or subcontract there under, with—

(A) Government purpose license rights or limited rights and the restrictive
condition(s) has/have expired; or

(B) Government purpose rights and the Contractor’s exclusive right to use such
data for commercial purposes has expired.

(2) Government purpose rights.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 72 of 84

 

(i) The Government shall have government purpose rights for a five-year period,
or such other period as may be negotiated, in technical data—

(A) That pertain to items, components, or processes developed with mixed funding
except when the Government is entitled to unlimited rights in such data as
provided in paragraphs (b)(ii) and (b)(iv) through (b)(ix) of this clause; or

(B) Created with mixed funding in the performance of a contract that does not
require the development, manufacture, construction, or production of items,
components, or processes.

(ii) The five-year period, or such other period as may have been negotiated,
shall commence upon execution of the contract, subcontract, letter contract (or
similar contractual instrument), contract modification, or option exercise that
required development of the items, components, or processes or creation of the
data described in paragraph (b)(2)(i)(B) of this clause. Upon expiration of the
five-year or other negotiated period, the Government shall have unlimited rights
in the technical data.

(iii) The Government shall not release or disclose technical data in which it
has government purpose rights unless—

(A) Prior to release or disclosure, the intended recipient is subject to the
non-disclosure agreement at 227.7103-7 of the Defense Federal Acquisition
Regulation Supplement (DFARS); or

(B) The recipient is a Government contractor receiving access to the data for
performance of a Government contract that contains the clause at DFARS
252.227-7025, Limitations on the Use or Disclosure of Government-Furnished
Information Marked with Restrictive Legends.

(iv) The Contractor has the exclusive right, including the right to license
others, to use technical data in which the Government has obtained government
purpose rights under this contract for any commercial purpose during the time
period specified in the government purpose rights legend prescribed in paragraph
(f)(2) of this clause.

(3) Limited rights.

(i) Except as provided in paragraphs (b)(1)(ii) and (b)(1)(iv) through
(b)(1)(ix) of this clause, the Government shall have limited rights in technical
data—

(A) Pertaining to items, components, or processes developed exclusively at
private expense and marked with the limited rights legend prescribed in
paragraph (f) of this clause; or

(B) Created exclusively at private expense in the performance of a contract that
does not require the development, manufacture, construction, or production of
items, components, or processes.

(ii) The Government shall require a recipient of limited rights data for
emergency repair or overhaul to destroy the data and all copies in its
possession promptly following completion of the emergency repair/overhaul and to
notify the Contractor that the data have been destroyed.

(iii) The Contractor, its subcontractors, and suppliers are not required to
provide the Government additional rights to use, modify, reproduce, release,
perform, display, or disclose technical data furnished to the Government with
limited rights. However, if the Government desires to obtain additional rights
in technical data in which it has limited rights, the Contractor agrees to
promptly enter into negotiations with the Contracting Officer to determine
whether there are acceptable terms for transferring such rights. All technical
data in which the Contractor has granted the Government additional rights shall
be listed or described in a license agreement made part of the contract. The
license shall enumerate the additional rights granted the Government in such
data.

(4) Specifically negotiated license rights. The standard license rights granted
to the Government under paragraphs (b)(1) through (b)(3) of this clause,
including the period during which the Government shall have government purpose
rights in technical data, may be modified by mutual agreement to provide such
rights as the parties consider appropriate but shall not provide the Government
lesser rights than are enumerated in paragraph (a)(13) of this clause. Any
rights so negotiated shall be identified in a license agreement made part of
this contract.

(5) Prior government rights. Technical data that will be delivered, furnished,
or otherwise provided to the Government under this contract, in which the
Government has previously obtained rights shall be delivered, furnished, or
provided with the pre-existing rights, unless—

(i) The parties have agreed otherwise; or

(ii) Any restrictions on the Government’s rights to use, modify, reproduce,
release, perform, display, or disclose the data have expired or no longer apply.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 73 of 84

 

(6) Release from liability. The Contractor agrees to release the Government from
liability for any release or disclosure of technical data made in accordance
with paragraph (a)(13) or (b)(2)(iii) of this clause, in accordance with the
terms of a license negotiated under paragraph (b)(4) of this clause, or by
others to whom the recipient has released or disclosed the data and to seek
relief solely from the party who has improperly used, modified, reproduced,
released, performed, displayed, or disclosed Contractor data marked with
restrictive legends.

(c) Contractor rights in technical data. All rights not granted to the
Government are retained by the Contractor.

(d) Third party copyrighted data. The Contractor shall not, without the written
approval of the Contracting Officer, incorporate any copyrighted data in the
technical data to be delivered under this contract unless the Contractor is the
copyright owner or has obtained for the Government the license rights necessary
to perfect a license or licenses in the deliverable data of the appropriate
scope set forth in paragraph (b) of this clause, and has affixed a statement of
the license or licenses obtained on behalf of the Government and other persons
to the data transmittal document.

(e) Identification and delivery of data to be furnished with restrictions on
use, release, or disclosure.

(1) This paragraph does not apply to restrictions based solely on copyright.

(2) Except as provided in paragraph (e)(3) of this clause, technical data that
the Contractor asserts should be furnished to the Government with restrictions
on use, release, or disclosure are identified in an attachment to this contract
(the Attachment). The Contractor shall not deliver any data with restrictive
markings unless the data are listed on the Attachment.

(3) In addition to the assertions made in the Attachment, other assertions may
be identified after award when based on new information or inadvertent omissions
unless the inadvertent omissions would have materially affected the source
selection decision. Such identification and assertion shall be submitted to the
Contracting Officer as soon as practicable prior to the scheduled date for
delivery of the data, in the following format, and signed by an official
authorized to contractually obligate the Contractor:

Identification and Assertion of Restrictions on

the Government’s Use, Release, or Disclosure of Technical Data.

The Contractor asserts for itself, or the persons identified below, that the
Government’s rights to use, release, or disclose the following technical data
should be restricted—

 

Technical data
to be furnished
with restrictions    Basis for
assertion    Asserted
rights
category    Name of
person
asserting
restrictions

(LIST)

  

(LIST)

  

(LIST)

  

(LIST).....

(1)Design Data under CDRL A001    (2)Developed with company funds    (3)Limited
until 16 April 2014 and then unrestricted    (4)Mark Belyea for ERAPSCO Any
software code submitted under CDRL A00F    Developed under a Government contract
   Government Purpose    Mark Belyea for ERAPSCO

 

(1) If the assertion is applicable to items, components or processes developed
at private expense, identify both the data and each such item, component, or
process.

(2) Generally, the development of an item, component, or process at private
expense, either exclusively or partially, is the only basis for asserting
restrictions on the Government’s rights to use, release, or disclose technical
data pertaining to such items, components, or processes. Indicate whether
development was exclusively or partially at private expense. If development was
not at private expense, enter the specific reason for asserting that the
Government’s rights should be restricted.

(3) Enter asserted rights category (e.g., government purpose license rights from
a prior contract, rights in SBIR data generated under another contract, limited
or government purpose rights under this or a prior contract, or specifically
negotiated licenses).

(4) Corporation, individual, or other person, as appropriate.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 74 of 84

 

Date                                                                      
Printed Name and Title                                      Signature
                                                             

(End of identification and assertion)

(4) When requested by the Contracting Officer, the Contractor shall provide
sufficient information to enable the Contracting Officer to evaluate the
Contractor’s assertions. The Contracting Officer reserves the right to add the
Contractor’s assertions to the Attachment and validate any listed assertion, at
a later date, in accordance with the procedures of the Validation of Restrictive
Markings on Technical Data clause of this contract.

(f) Marking requirements. The Contractor, and its subcontractors or suppliers,
may only assert restrictions on the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data to be delivered
under this contract by marking the deliverable data subject to restriction.
Except as provided in paragraph (f)(5) of this clause, only the following
legends are authorized under this contract: the government purpose rights legend
at paragraph (f)(2) of this clause; the limited rights legend at paragraph
(f)(3) of this clause; or the special license rights legend at paragraph (f)(4)
of this clause; and/or a notice of copyright as prescribed under 17 U.S.C. 401
or 402.

(1) General marking instructions. The Contractor, or its subcontractors or
suppliers, shall conspicuously and legibly mark the appropriate legend on all
technical data that qualify for such markings. The authorized legends shall be
placed on the transmittal document or storage container and, for printed
material, each page of the printed material containing technical data for which
restrictions are asserted. When only portions of a page of printed material are
subject to the asserted restrictions, such portions shall be identified by
circling, underscoring, with a note, or other appropriate identifier. Technical
data transmitted directly from one computer or computer terminal to another
shall contain a notice of asserted restrictions. Reproductions of technical data
or any portions thereof subject to asserted restrictions shall also reproduce
the asserted restrictions.

(2) Government purpose rights markings. Data delivered or otherwise furnished to
the Government purpose rights shall be marked as follows:

GOVERNMENT PURPOSE RIGHTS

Contract No.                                          
                                                

Contractor Name                                          
                                       

Contractor Address                                          
                                   

Expiration Date                                          
                                       

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(2) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. No restrictions apply after the expiration date shown above. Any
reproduction of technical data or portions thereof marked with this legend must
also reproduce the markings.

(End of legend)

(3) Limited rights markings. Data delivered or otherwise furnished to the
Government with limited rights shall be marked with the following legend:

Limited Rights                                          
                                   

Contract No.                                          
                                   

Contractor Name                                          
                                   

Contractor Address                                          
                                   

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these technical data are restricted by paragraph (b)(3) of the Rights
in Technical Data—Noncommercial Items clause contained in the above identified
contract. Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings. Any person, other than the
Government, who has been provided access to such data must promptly notify the
above named Contractor.

(End of legend)

(4) Special license rights markings.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 75 of 82

 

(i) Data in which the Government’s rights stem from a specifically negotiated
license shall be marked with the following legend:

SPECIAL LICENSE RIGHTS

The Government’s rights to use, modify, reproduce, release, perform, display, or
disclose these data are restricted by Contract No.             (Insert contract
number)             , License No.             (Insert license identifier)
            . Any reproduction of technical data or portions thereof marked with
this legend must also reproduce the markings.

(End of legend)

(ii) For purposes of this clause, special licenses do not include government
purpose license rights acquired under a prior contract (see paragraph (b)(5) of
this clause).

(5) Pre-existing data markings. If the terms of a prior contract or license
permitted the Contractor to restrict the Government’s rights to use, modify,
reproduce, release, perform, display, or disclose technical data deliverable
under this contract, and those restrictions are still applicable, the Contractor
may mark such data with the appropriate restrictive legend for which the data
qualified under the prior contract or license. The marking procedures in
paragraph (f)(1) of this clause shall be followed.

(g) Contractor procedures and records. Throughout performance of this contract,
the Contractor and its subcontractors or suppliers that will deliver technical
data with other than unlimited rights, shall—

(1) Have, maintain, and follow written procedures sufficient to assure that
restrictive markings are used only when authorized by the terms of this clause;
and

(2) Maintain records sufficient to justify the validity of any restrictive
markings on technical data delivered under this contract.

(h) Removal of unjustified and nonconforming markings.

(1) Unjustified technical data markings. The rights and obligations of the
parties regarding the validation of restrictive markings on technical data
furnished or to be furnished under this contract are contained in the Validation
of Restrictive Markings on Technical Data clause of this contract.
Notwithstanding any provision of this contract concerning inspection and
acceptance, the Government may ignore or, at the Contractor’s expense, correct
or strike a marking if, in accordance with the procedures in the Validation of
Restrictive Markings on Technical Data clause of this contract, a restrictive
marking is determined to be unjustified.

(2) Nonconforming technical data markings. A nonconforming marking is a marking
placed on technical data delivered or otherwise furnished to the Government
under this contract that is not in the format authorized by this contract.
Correction of nonconforming markings is not subject to the Validation of
Restrictive Markings on Technical Data clause of this contract. If the
Contracting Officer notifies the Contractor of a nonconforming marking and the
Contractor fails to remove or correct such marking within sixty (60) days, the
Government may ignore or, at the Contractor’s expense, remove or correct any
nonconforming marking.

(i) Relation to patents. Nothing contained in this clause shall imply a license
to the Government under any patent or be construed as affecting the scope of any
license or other right otherwise granted to the Government under any patent.

(j) Limitation on charges for rights in technical data.

(1) The Contractor shall not charge to this contract any cost, including, but
not limited to, license fees, royalties, or similar charges, for rights in
technical data to be delivered under this contract when—

(i) The Government has acquired, by any means, the same or greater rights in the
data; or

(ii) The data are available to the public without restrictions.

(2) The limitation in paragraph (j)(1) of this clause—

(i) Includes costs charged by a subcontractor or supplier, at any tier, or costs
incurred by the Contractor to acquire rights in subcontractor or supplier
technical data, if the subcontractor or supplier has been paid for such rights
under any other Government contract or under a license conveying the rights to
the Government; and

(ii) Does not include the reasonable costs of reproducing, handling, or mailing
the documents or other media in which the technical data will be delivered.

(k) Applicability to subcontractors or suppliers.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 76 of 82

 

(1) The Contractor shall ensure that the rights afforded its subcontractors and
suppliers under 10 U.S.C. 2320, 10 U.S.C. 2321, and the identification,
assertion, and delivery processes of paragraph (e) of this clause are recognized
and protected.

(2) Whenever any technical data for noncommercial items is to be obtained from a
subcontractor or supplier for delivery to the Government under this contract,
the Contractor shall use this same clause in the subcontract or other
contractual instrument, and require its subcontractors or suppliers to do so,
without alteration, except to identify the parties. No other clause shall be
used to enlarge or diminish the Government’s, the Contractor’s, or a higher-tier
subcontractor’s or supplier’s rights in a subcontractor’s or supplier’s
technical data.

(3) Technical data required to be delivered by a subcontractor or supplier shall
normally be delivered to the next higher-tier contractor, subcontractor, or
supplier. However, when there is a requirement in the prime contract for data
which may be submitted with other than unlimited rights by a subcontractor or
supplier, then said subcontractor or supplier may fulfill its requirement by
submitting such data directly to the Government, rather than through a
higher-tier contractor, subcontractor, or supplier.

(4) The Contractor and higher-tier subcontractors or suppliers shall not use
their power to award contracts as economic leverage to obtain rights in
technical data from their subcontractors or suppliers.

(5) In no event shall the Contractor use its obligation to recognize and protect
subcontractor or supplier rights in technical data as an excuse for failing to
satisfy its contractual obligations to the Government.

252.227-7028TECHNICAL DATA OR COMPUTER SOFTWARE PREVIOUSLY DELIVERED TO THE
GOVERNMENT (JUN 1995)

The Offeror shall attach to its offer an identification of all documents or
other media incorporating technical data or computer software it intends to
deliver under this contract with other than unlimited rights that are identical
or substantially similar to documents or other media that the Offeror has
produced for, delivered to, or is obligated to deliver to the Government under
any contract or subcontract. The attachment shall identify—

(a) The contract number under which the data or software were produced;

(b) The contract number under which, and the name and address of the
organization to whom, the data or software were most recently delivered or will
be delivered; and

(c) Any limitations on the Government’s rights to use or disclose the data or
software, including, when applicable, identification of the earliest date the
limitations expire.

252.227-7037 VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA (SEP 1999)

(a) Definitions. The terms used in this clause are defined in the Rights in
Technical Data—Noncommercial Items clause of this contract.

(b) Contracts for commercial items—presumption of development at private
expense. Under a contract for a commercial item, component, or process, the
Department of Defense shall presume that a Contractor’s asserted use or release
restrictions are justified on the basis that the item, component, or process was
developed exclusively at private expense. The Department shall not challenge
such assertions unless information the Department provides demonstrates that the
item, component, or process was not developed exclusively at private expense.

(c) Justification. The Contractor or subcontractor at any tier is responsible
for maintaining records sufficient to justify the validity of its markings that
impose restrictions on the Government and others to use, duplicate, or disclose
technical data delivered or required to be delivered under the contract or
subcontract. Except under contracts for commercial items, the Contractor or
subcontractor shall be prepared to furnish to the Contracting Officer a written
justification for such restrictive markings in response to a challenge under
paragraph (e) of this clause.

(d) Prechallenge request for information.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 77 of 82

 

(1) The Contracting Officer may request the Contractor or subcontractor to
furnish a written explanation for any restriction asserted by the Contractor or
subcontractor on the right of the United States or others to use technical data.
If, upon review of the explanation submitted, the Contracting Officer remains
unable to ascertain the basis of the restrictive marking, the Contracting
Officer may further request the Contractor or subcontractor to furnish
additional information in the records of, or otherwise in the possession of or
reasonably available to, the Contractor or subcontractor to justify the validity
of any restrictive marking on technical data delivered or to be delivered under
the contract or subcontract (e.g., a statement of facts accompanied with
supporting documentation). The Contractor or subcontractor shall submit such
written data as requested by the Contracting Officer within the time required or
such longer period as may be mutually agreed.

(2) If the Contracting Officer, after reviewing the written data furnished
pursuant to paragraph (d)(1) of this clause, or any other available information
pertaining to the validity of a restrictive marking, determines that reasonable
grounds exist to question the current validity of the marking and that continued
adherence to the marking would make impracticable the subsequent competitive
acquisition of the item, component, or process to which the technical data
relates, the Contracting Officer shall follow the procedures in paragraph (e) of
this clause.

(3) If the Contractor or subcontractor fails to respond to the Contracting
Officer’s request for information under paragraph (d)(1) of this clause, and the
Contracting Officer determines that continued adherence to the marking would
make impracticable the subsequent competitive acquisition of the item,
component, or process to which the technical data relates, the Contracting
Officer may challenge the validity of the marking as described in paragraph
(e) of this clause.

(e) Challenge.

(1) Notwithstanding any provision of this contract concerning inspection and
acceptance, if the Contracting Officer determines that a challenge to the
restrictive marking is warranted, the Contracting Officer shall send a written
challenge notice to the Contractor or subcontractor asserting the restrictive
markings. Such challenge shall—

(i) State the specific grounds for challenging the asserted restriction;

(ii) Require a response within sixty (60) days justifying and providing
sufficient evidence as to the current validity of the asserted restriction;

(iii) State that a DoD Contracting Officer’s final decision, issued pursuant to
paragraph (g) of this clause, sustaining the validity of a restrictive marking
identical to the asserted restriction, within the three-year period preceding
the challenge, shall serve as justification for the asserted restriction if the
validated restriction was asserted by the same Contractor or subcontractor (or
any licensee of such Contractor or subcontractor) to which such notice is being
provided; and

(iv) State that failure to respond to the challenge notice may result in
issuance of a final decision pursuant to paragraph (f) of this clause.

(2) The Contracting Officer shall extend the time for response as appropriate if
the Contractor or subcontractor submits a written request showing the need for
additional time to prepare a response.

(3) The Contractor’s or subcontractor’s written response shall be considered a
claim within the meaning of the Contract Disputes Act of 1978 (41 U.S.C. 601, et
seq.), and shall be certified in the form prescribed at 33.207 of the Federal
Acquisition Regulation, regardless of dollar amount.

(4) A Contractor or subcontractor receiving challenges to the same restrictive
markings from more than one Contracting Officer shall notify each Contracting
Officer of the existence of more than one challenge. The notice shall also state
which Contracting Officer initiated the first in time unanswered challenge. The
Contracting Officer initiating the first in time unanswered challenge after
consultation with the Contractor or subcontractor and the other Contracting
Officers, shall formulate and distribute a schedule for responding to each of
the challenge notices to all interested parties. The schedule shall afford the
Contractor or subcontractor an opportunity to respond to each challenge notice.
All parties will be bound by this schedule.

(f) Final decision when Contractor or subcontractor fails to respond. Upon a
failure of a Contractor or subcontractor to submit any response to the challenge
notice, other than a failure to respond under a contract for commercial items,
the Contracting Officer will issue a final decision to the Contractor or
subcontractor in accordance with the Disputes clause of this contract pertaining
to the validity of the asserted restriction. This final decision shall be issued
as soon as possible after the expiration of the time period of paragraph
(e)(1)(ii) or (e)(2) of

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 78 of 82

 

this clause. Following issuance of the final decision, the Contracting Officer
will comply with the procedures in paragraphs (g)(2) (ii) through (iv) of this
clause.

(g) Final decision when Contractor or subcontractor responds.

(1) if the Contracting Officer determines that the Contractor or subcontractor
has justified the validity of the restrictive marking, the Contracting Officer
shall issue a final decision to the Contractor or subcontractor sustaining the
validity of the restrictive marking, and stating that the Government will
continue to be bound by the restrictive marking. This final decision shall be
issued within sixty (60) days after receipt of the Contractor’s or
subcontractor’s response to the challenge notice, or within such longer period
that the Contracting Officer has notified the Contractor or subcontractor that
the Government will require. The notification of a longer period for issuance of
a final decision will be made within sixty (60) days after receipt of the
response to the challenge notice.

(2)(i) If the Contracting Officer determines that the validity of the
restrictive marking is not justified, the Contracting Officer shall issue a
final decision to the Contractor or subcontractor in accordance with the
Disputes clause of this contract. Notwithstanding paragraph (e) of the Disputes
clause, the final decision shall be issued within sixty (60) days after receipt
of the Contractor’s or subcontractor’s response to the challenge notice, or
within such longer period that the Contracting Officer has notified the
Contractor or subcontractor of the longer period that the Government will
require. The notification of a longer period for issuance of a final decision
will be made within sixty (60) days after receipt of the response to the
challenge notice.

(ii) The Government agrees that it will continue to be bound by the restrictive
marking of a period of ninety (90) days from the issuance of the Contracting
Officer’s final decision under paragraph (g)(2)(i) of this clause. The
Contractor or subcontractor agrees that, if it intends to file suit in the
United States Claims Court it will provide a notice of intent to file suit to
the Contracting Officer within ninety (90) days from the issuance of the
Contracting Officer’s final decision under paragraph (g)(2)(i) of this clause.
If the Contractor or subcontractor fails to appeal, file suit, or provide a
notice of intent to file suit to the Contracting Officer within the ninety
(90)-day period, the Government may cancel or ignore the restrictive markings,
and the failure of the Contractor or subcontractor to take the required action
constitutes agreement with such Government action.

(iii) The Government agrees that it will continue to be bound by the restrictive
marking where a notice of intent to file suit in the United States Claims Court
is provided to the Contracting Officer within ninety (90) days from the issuance
of the final decision under paragraph (g)(2)(i) of this clause. The Government
will no longer be bound, and the Contractor or subcontractor agrees that the
Government may strike or ignore the restrictive markings, if the Contractor or
subcontractor fails to file its suit within one (1) year after issuance of the
final decision. Notwithstanding the foregoing, where the head of an agency
determines, on a nondelegable basis, that urgent or compelling circumstances
will not permit waiting for the filing of a suit in the United States Claims
Court, the Contractor or subcontractor agrees that the agency may, following
notice to the Contractor or subcontractor, authorize release or disclosure of
the technical data. Such agency determination may be made at any time after
issuance of the final decision and will not affect the Contractor’s or
subcontractor’s right to damages against the United States where its restrictive
markings are ultimately upheld or to pursue other relief, if any, as may be
provided by law.

(iv) The Government agrees that it will be bound by the restrictive marking
where an appeal or suit is filed pursuant to the Contract Disputes Act until
final disposition by an agency Board of Contract Appeals or the United States
Claims Court. Notwithstanding the foregoing, where the head of an agency
determines, on a nondelegable basis, following notice to the Contractor that
urgent or compelling circumstances will not permit awaiting the decision by such
Board of Contract Appeals or the United States Claims Court, the Contractor or
subcontractor agrees that the agency may authorize release or disclosure of the
technical data. Such agency determination may be made at any time after issuance
of the final decision and will not affect the Contractor’s or subcontractor’s
right to damages against the United States where its restrictive markings are
ultimately upheld or to pursue other relief, if any, as may be provided by law.

(h) Final disposition of appeal or suit.

(1) If the Contractor or subcontractor appeals or files suit and if, upon final
disposition of the appeal or suit, the Contracting Officer’s decision is
sustained—

(i) The restrictive marking on the technical data shall be cancelled, corrected
or ignored; and

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 79 of 82

 

(ii) If the restrictive marking is found not to be substantially justified, the
Contractor or subcontractor, as appropriate, shall be liable to the Government
for payment of the cost to the Government of reviewing the restrictive marking
and the fees and other expenses (as defined in 28 U.S.C. 2412(d)(2)(A)) incurred
by the Government in challenging the marking, unless special circumstances would
make such payment unjust.

(2) If the Contractor or subcontractor appeals or files suit and if, upon final
disposition of the appeal or suit, the Contracting Officer’s decision is not
sustained—

(i) The Government shall continue to be bound by the restrictive marking; and

(ii) The Government shall be liable to the Contractor or subcontractor for
payment of fees and other expenses (as defined in 28 U.S.C. 2412(d)(2)(A))
incurred by the Contractor or subcontractor in defending the marking, if the
challenge by the Government is found not to have been made in good faith.

(i) Duration of right to challenge. The Government may review the validity of
any restriction on technical data, delivered or to be delivered under a
contract, asserted by the Contractor or subcontractor. During the period within
three (3) years of final payment on a contract or within three (3) years of
delivery of the technical data to the Government, whichever is later, the
Contracting Officer may review and make a written determination to challenge the
restriction. The Government may, however, challenge a restriction on the
release, disclosure or use of technical data at any time if such technical data—

(1) Is publicly available;

(2) Has been furnished to the United States without restriction; or

(3) Has been otherwise made available without restriction. Only the Contracting
Officer’s final decision resolving a formal challenge by sustaining the validity
of a restrictive marking constitutes “validation” as addressed in 10 U.S.C.
2321.

(j) Decision not to challenge. A decision by the Government, or a determination
by the Contracting Officer, to not challenge the restrictive marking or asserted
restriction shall not constitute “validation.”

(k) Privity of contract. The Contractor or subcontractor agrees that the
Contracting Officer may transact matters under this clause directly with
subcontractors at any tier that assert restrictive markings. However, this
clause neither creates nor implies privity of contract between the Government
and subcontractors.

(l) Flowdown. The Contractor or subcontractor agrees to insert this clause in
contractual instruments with its subcontractors or suppliers at any tier
requiring the delivery of technical data, except contractual instruments for
commercial items or commercial components.

5252.223-9001 NOTICE TO OFFERORS—USE OF OZONE DEPLETING SUBSTANCES (AUG 1993)

(a) In accordance with section 326 of Pub L.102-484, the Department of Defense
is prohibited from awarding any contract which includes a DoD-directed
specification or standard that requires the use of a Class I ozone depleting
substance (ODS) or that can be met only through the use of such a substance
unless such use has been approved by a senior acquisition official (SAO). The
SAO approval is based on a technical certification that no suitable substitute
for the ODS is currently available.

(b) To comply with this statute, the Navy has screened the specifications and
standards associated with this solicitation. To the extent that ODS requirements
were revealed by this review they are identified below:

 

Class I ODS Identified

 

Specification/Standard

Including, but not limited to, chlorofluorocarbons, halons, carbon
tetrachloride, and methyl chloroform; or

  The contractor shall label products which contain or are manufactured with
ozone-depleting substances in the manner and to the extend required by 42 U.S.C.
7671j(b),(c), and (d) and 40 CFR Part 82, Subpart E as follows:

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 80 of 82

 

Class II ODS Identified

Including but not limited to hydro chlorofluorocarbons                        

  “WARNING: Contains (or manufactured with, if applicable), a substance(s) which
harm(s) public health and environment by destroying ozone in the upper
atmosphere                                              

(c) If offerors possess knowledge about any other Class I ODS required directly
or indirectly by the specification or standards, the Navy would appreciate such
information in your response to this solicitation. Offerors are under no
obligation to comply with this request and no compensation can be provided for
doing so.

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 81 of 82

 

Section J - List of Documents, Exhibits and Other Attachments

EXHIBITS AND ATTACHMENTS

Exhibit A – Contract Data Requirements List (CDRL):

 

CDRL

  

Description

A001    Design Data and Calculations A002    Test Plan A003    Test/Inspection
Report A004    Failure Analysis and Corrective Action Report A005    Engineering
Change Proposal A006    Request for Deviation A007    Request for Waiver A008   
Quality System Plan A009    Photographic Requirements A00A    Bar Code
Identification Report A00B    Test Scheduling Report (90 Day Forecast) A00C   
Scientific/Technical Report (Deviation Summary) A00D    Status Report (Monthly
Status Report) A00E    Production Status Report (IBP PP Questionnaire) A00F   
Test/Inspection Report (Q-53F Calibration data) A00G    Operations Security
(OPSEC) Plan

 

Attachments:   

1

   Production Sonobuoy Specification (PSS) for Bathythermograph Transmitting Set
AN/SSQ-36B and Sonobuoys AN/SSQ-53F, 62E, 77C and 101A Oct 2008 (Revised 17 Mar
2011 REV A, CHG 1

2

   PSS Appendix A Launcher Container, “A” Size Sonobuoy LAU-126/A “A” Size
Sonobuoy Launcher Container (SLC) Rev. A, Change 0 dated 14 August 2009

3

   PSS Appendix B Sonobuoy Decelerator Effective Drag Area, Ballistic
Coefficient and Parachute Construction Requirements dated 1 October 2008

4

   PSS Appendix C Production Sonobuoy Program Marking Requirements dated 3 Mar
2011, REV B, CHG0

5

   PSS Appendix D Product Assurance Requirements for Sonobuoy Procurements dated
3 Mar 2011 REV A, CHG1

6

   PSS Appendix E Requirements for the Sonobuoy Command Function Selection
System Rev. A, Change 0 dated 14 August 2009

7

   PSS Appendix F Hazards of Electromagnetic Radiation to Ordnance (HERO)
Certification Requirements for Production and Development Sonobuoys dated 1
October 2008

8

   PSS Appendix G Pallet Loading Requirements dated 1 October 2008

9

   PSS Appendix H Sonobuoy Requirements for the Control of Radiated
Electromagnetic Interference (EMI) Rev. A, Change 0 dated 14 August 2009

10

   Contract Security Classification Specification (DD Form 254)

11

   Standard Operating Procedure for Laboratory & Ocean Testing of Sonobuoys,
SLCs and Associated Packaging (4.5.14-SOP-004 REV E, CHG 0) dated 1 October 2008

12

   Open Ocean Test Defect Criteria (4.5.14-SOP-005 REV A, CHG 2) dated 1
September 2009

13

   Reserved

14

   Reserved

15

   GPS Sonobuoy Requirement for Analog VHF Uplink Rev. C dated 25 September 2006

16

   Reserved

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

N00421-11-C-0030

Page 82 of 82

 

17    Air Antisubmarine Warfare (ASW) Configuration Management Plan (PMA264-CMP
REV-, CHG 0) dated July 2009 18    Subcontracting Plan (USSI) 19   
Subcontracting Plan (Sparton) 20    COR Appointment Letter (Kimble) 21    COR
Appointment Letter (Perry)

 

Drawings and Data Lists:

  

Description

NAVSEA Drawing 7375874 No Rev.

   Base, Bayonet

NAVAIR Drawing 1458AS202 Rev. C

   Container assembly, sonobuoy, unsealed, CNU/239E

NAVAIR DL 1458AS202 No Rev.

   Data List for Drawing 1458AS202

NAVSEA DL 7375860 No Rev.

   Data List 36 and 48 Unit Pallet Assembly

NAVSEA Drawings 7375861 – 7375876 No. Rev.

   36 and 48 Unit Pallet Assembly

NAVAIR Drawing 3065AS100 Rev. A

   ‘A’ Size Store Launch Container

ASTM D3953

   Standard Specification for Strapping, Flat Steel and Seals

DIDs may be accessed electronically at the following website:

http://assist.daps.dla.mil/quicksearch/

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.